 



Exhibit 10.1
Execution Version
 
$300,000,000 Revolving Loan
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
March 28, 2007
among
NRP (OPERATING) LLC,
as Borrower
The Lenders Party Hereto
and
CITIBANK, N.A.,
as Administrative Agent
 
CITIGROUP GLOBAL MARKETS, INC. and WACHOVIA CAPITAL MARKETS, LLC
as Joint Lead Arrangers and Joint Bookrunners
WACHOVIA BANK, NATIONAL ASSOCIATION
as Syndication Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    18  
SECTION 1.03. Terms Generally
    18  
SECTION 1.04. Accounting Terms; GAAP
    18  
 
       
ARTICLE II THE CREDITS
    18  
 
       
SECTION 2.01. Commitments
    18  
SECTION 2.02. Loans and Borrowings
    19  
SECTION 2.03. Requests for Revolving Borrowings
    19  
SECTION 2.04. Intentionally Deleted
    20  
SECTION 2.05. Intentionally Deleted
    20  
SECTION 2.06. Letters of Credit
    20  
SECTION 2.07. Funding of Borrowings
    24  
SECTION 2.08. Interest Elections
    25  
SECTION 2.09. Termination and Reduction of Commitments
    26  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    28  
SECTION 2.11. Prepayment of Loans
    29  
SECTION 2.12. Fees
    29  
SECTION 2.13. Interest
    30  
SECTION 2.14. Alternate Rate of Interest
    31  
SECTION 2.15. Increased Costs
    31  
SECTION 2.16. Break Funding Payments
    32  
SECTION 2.17. Taxes
    33  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    34  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    36  
SECTION 2.20. Increase of Commitments
    36  
SECTION 2.21. Swingline Loans
    38  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    39  
 
       
SECTION 3.01. Organization; Powers
    39  
SECTION 3.02. Authorization; Enforceability
    39  
SECTION 3.03. No Undisclosed Liabilities
    39  
SECTION 3.04. Governmental Approvals; No Conflicts
    39  
SECTION 3.05. Financial Condition; No Material Adverse Change
    39  
SECTION 3.06. Properties
    40  
SECTION 3.07. Litigation and Environmental Matters
    40  
SECTION 3.08. Compliance with Laws and Agreements
    40  
SECTION 3.09. Investment Company Status
    40  
SECTION 3.10. Taxes
    40  
SECTION 3.11. ERISA
    40  
SECTION 3.12. Disclosure
    41  
SECTION 3.13. Labor Matters
    41  
SECTION 3.14. Subsidiaries
    41  
SECTION 3.15. Margin Stock
    41  
SECTION 3.16. Licenses and Permits
    41  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 3.17. Reportable Transaction
    42  
SECTION 3.18. Intentionally Deleted
    42  
SECTION 3.19. Senior Debt Status
    42  
SECTION 3.20. Leases
    42  
SECTION 3.21. Solvency
    42  
SECTION 3.22. Foreign Assets Control Regulation
    42  
SECTION 3.23. Representations Regarding the Parent
    42  
 
       
ARTICLE IV CONDITIONS
    43  
 
       
SECTION 4.01. Effective Date
    43  
SECTION 4.02. Each Credit Event
    44  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    44  
 
       
SECTION 5.01. Financial Statements; Ratings Change and Other Information
    44  
SECTION 5.02. Notices of Material Events
    45  
SECTION 5.03. Existence; Conduct of Business
    46  
SECTION 5.04. Payment of Obligations
    46  
SECTION 5.05. Maintenance of Properties; Insurance
    46  
SECTION 5.06. Books and Records; Inspection Rights
    46  
SECTION 5.07. Compliance with Laws
    46  
SECTION 5.08. Use of Proceeds and Letters of Credit
    46  
SECTION 5.09. Compliance with ERISA
    47  
SECTION 5.10. Intentionally Deleted
    47  
SECTION 5.11. Compliance with Environmental Laws; Environmental Reports
    47  
SECTION 5.12. Further Assurances
    47  
SECTION 5.13. Tax Shelter Regulations
    47  
SECTION 5.14. Leases; Material Contracts
    48  
SECTION 5.15. Clean-Down Period
    48  
SECTION 5.16. Guaranties
    48  
 
       
ARTICLE VI NEGATIVE COVENANTS
    48  
 
       
SECTION 6.01. Indebtedness
    48  
SECTION 6.02. Liens
    49  
SECTION 6.03. Fundamental Changes
    50  
SECTION 6.04. Investments, Loans, Advances and Guarantees
    51  
SECTION 6.05. Swap Agreements
    51  
SECTION 6.06. Restricted Payments
    52  
SECTION 6.07. Transactions with Affiliates
    52  
SECTION 6.08. Sales of Assets
    52  
SECTION 6.09. Constituent Documents
    52  
SECTION 6.10. Regulation T, U and X Compliance
    53  
SECTION 6.11. Sales and Leasebacks
    53  
SECTION 6.12. Changes in Fiscal Year
    53  
SECTION 6.13. Change in the Nature of Business
    53  
SECTION 6.14. Limitation on Restrictions on Subsidiary Distributions
    53  
SECTION 6.15. Changes to the Omnibus Agreement
    53  
SECTION 6.16. Changes to the Note Purchase Agreements
    53  
SECTION 6.17. Minimum Interest Coverage Ratio
    54  
SECTION 6.18. Maximum Leverage Ratio
    54  
SECTION 6.19. Permitted Acquisitions
    54  

ii



--------------------------------------------------------------------------------



 



              Page
ARTICLE VII EVENTS OF DEFAULT
    54  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    57  
 
       
ARTICLE IX MISCELLANEOUS
    58  
 
       
SECTION 9.01. Notices
    58  
SECTION 9.02. Waivers; Amendments
    60  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    61  
SECTION 9.04. Successors and Assigns
    62  
SECTION 9.05. Survival
    65  
SECTION 9.06. Counterparts; Integration; Effectiveness
    65  
SECTION 9.07. Severability
    65  
SECTION 9.08. Right of Setoff
    65  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    65  
SECTION 9.10. WAIVER OF JURY TRIAL
    66  
SECTION 9.11. Headings
    66  
SECTION 9.12. Confidentiality
    66  
SECTION 9.13. Interest Rate Limitation
    67  
SECTION 9.14. USA PATRIOT Act
    67  
SECTION 9.15. Separateness
    67  
SECTION 9.16. No Personal Liability of Directors, Officers, Employees and
Unitholders
    67  
SECTION 9.17. Release of Guaranty Agreements
    67  
SECTION 9.18. Renewal and Extension
    68  

SCHEDULES:
Schedule 2.01 — Commitments
Schedule 3.03 — Disclosed Matters
Schedule 3.14 — Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.08 — Permitted Asset Sales
Schedule 6.14 — Existing Restrictions
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Commitment Increase Notice
Exhibit C — Form of New Lender Agreement
Exhibit D — Form of Guaranty Agreement (Subsidiary)
Exhibit E — Form of Borrowing Request
Exhibit F — Form of Compliance Certificate
Exhibit G — Form of Extension Request

iii



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
March 28, 2007, among NRP (OPERATING) LLC, the LENDERS party hereto, and
CITIBANK, N.A., as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Acquisition” shall have the meaning set forth in Section 6.18.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means Citibank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agent Parties” shall have the meaning set forth in Section 9.01(c).
          “Agreement” shall have the meaning set forth in the introductory
paragraph hereof.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Base CD Rate
in effect on such day plus 1% and (c) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.
          “Anniversary Date” has the meaning assigned to such term in Section
2.09(d)(i).
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 



--------------------------------------------------------------------------------



 



          “Applicable Rate” means, for any day during any period between two
successive Financial Statement Delivery Dates commencing on the first Financial
Statement Delivery Date in such period and ending on the day before the
following Financial Statement Delivery Date, with respect to any ABR Loan,
Eurodollar Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable margin per annum set forth in the
appropriate column below under the caption “ABR Spread,” “Eurodollar Spread” or
“Commitment Fee Rate,” as the case may be, for the Leverage Ratio for the fiscal
period for which such financial statements were delivered as of the Financial
Statement Delivery Date:

                                              Commitment     Eurodollar   ABR  
Fee Leverage Ratio:   Spread   Spread   Rate
Less than 1:0:1.0
    0.4500 %     0.00 %     0.100 %
Greater than or equal to 1.0:1.0 but less than 1.5:1.0
    0.6000 %     0.00 %     0.125 %
Greater than or equal to 1.5:1.0 but less than 2.0:1.0
    0.7000 %     0.00 %     0.150 %
Greater than or equal to 2.0:1.0 but less than 2.5:1.0
    0.8750 %     0.00 %     0.175 %
Greater than or equal to 2.5:1.0 but less than 3.75:1.0
    1.125 %     0.125 %     0.225 %
Greater than 3.75:1.0
    1.50 %     0.50 %     0.300 %

          Notwithstanding the foregoing, in the event Borrower achieves a public
debt rating from S&P or Moody’s, the following pricing grid shall apply to the
determination of the “ABR Spread,” “Eurodollar Spread” or “Commitment Fee Rate;”
provided, however, if for any reason Moody’s and S&P shall not have in effect a
rating or if the rating system of both Moody’s and S&P shall change, then the
pricing grid based on the Leverage Ratio shall apply. If the ratings established
or deemed to have been established by Moody’s and S&P shall fall within
different Categories, the Applicable Rate shall be based on the higher of the
two ratings (unless one of the ratings is two or more Categories lower than the
other, in which case the Applicable Rate shall be determined by reference to the
Category next below that of the higher of the two ratings). If the ratings
established or deemed to have been established by Moody’s and S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent and
the Lenders. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.

                              Eurodollar   ABR   Commitment Debt Rating   Spread
  Spread   Fee Rate
BBB+/Baa1
    0.4000 %     0.00 %     0.080 %
BBB/Baa2
    0.5000 %     0.00 %     0.100 %
BBB-/Baa3
    0.6250 %     0.00 %     0.125 %
BB+/Ba1
    0.8750 %     0.00 %     0.175 %
BB/Ba2
    1.125 %     0.125 %     0.225 %
Less than BB/Ba2
    1.50 %     0.50 %     0.300 %

          For purposes of the foregoing, (a) if sufficient information does not
exist to calculate the Applicable Rate, or the Borrower has not delivered such
information to the Administrative Agent in a timely manner, Eurodollar
Borrowings shall not be available to the Borrower and the Applicable Rate for
ABR Loans shall be 0.50% per annum and for the commitment fee shall be .30% per
annum; and (b) if the Leverage Ratio shall change upon delivery of any financial
statements required under Section 5.01,

2



--------------------------------------------------------------------------------



 



such change in the Applicable Rate shall be effective as of the date on which
any such financial statement is delivered, irrespective of whether it is in the
middle of an Interest Period or when notice of such change shall have been
furnished by the Borrower to the Administrative Agent and the Lenders pursuant
to Section 5.01 hereof or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assessment Rate” means, for any day, the annual assessment rate in
effect on such day that is payable by a member of the Bank Insurance Fund
classified as “well capitalized” and within supervisory subgroup “B” (or a
comparable successor risk classification) within the meaning of 12 C.F.R.
Part 327 (or any successor provision) to the Federal Deposit Insurance
Corporation for insurance by such Corporation of time deposits made in dollars
at the offices of such member in the United States; provided that if, as a
result of any change in any law, rule or regulation, it is no longer possible to
determine the Assessment Rate as aforesaid, then the Assessment Rate shall be
such annual rate as shall be determined by the Administrative Agent to be
representative of the cost of such insurance to the Lenders.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Available Cash” has the meaning set forth in the Second Amended and
Restated Agreement of Limited Partnership of the Parent dated as of January 4,
2007, without regard to any further amendments, modifications and/or
restatements of such Agreement of Limited Partnership.
          “Base CD Rate” means the sum of (a) the Three Month Secondary CD Rate
multiplied by the Statutory Reserve Rate plus (b) the Assessment Rate.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means NRP (Operating) LLC, a Delaware limited liability
company.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect and (b) Swingline Loans.
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and made in a form substantially similar to the
form attached hereto as Exhibit E attached hereto and incorporated herein by
reference.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by Law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

3



--------------------------------------------------------------------------------



 



          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means the occurrence of any of the following
events: (a) Corbin J. Robertson, Jr., WPP Group and/or one or more of their
direct or indirect, wholly-owned subsidiaries cease to own and control more than
50% of the general partnership interests of the General Partner or otherwise
cease to Control the General Partner; (b) the General Partner shall cease to own
and control, of record and beneficially, directly, 100% of the general partner
interests in the Parent; (c) the Parent shall cease to own and control, of
record and beneficially, 100% of the membership interests of the Borrower; or
(d) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
under the Exchange Act), other than Corbin J. Robertson, Jr., WPP Group and/or
one or more of their direct or indirect, wholly-owned subsidiaries, shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act) directly or indirectly, of, in the aggregate, more than 20% of
the total number of Outstanding Units our Outstanding Partnership Securities (as
defined in the Partnership Agreement).
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
such Loan, or the Loans comprising such Borrowing, as Revolving Loans.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section
2.09, (b) increased from time to time pursuant to Section 2.20, and (c) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $300,000,000.
          “Commitment Increase Agreement” has the meaning assigned to such term
in Section 2.20.
          “Commitment Increase Notice” has the meaning assigned to such term in
Section 2.20.
          “Communications” has the meaning assigned to such term in
Section 9.01(c).
          “Consolidated EBITDDA” means, with respect to the Parent, the Borrower
and its Subsidiaries (or, following a Parent Event, the Borrower and its
Subsidiaries) for any period,

4



--------------------------------------------------------------------------------



 



Consolidated Net Income for such period plus, without duplication and to the
extent reflected as a charge in the statement of such Consolidated Net Income
for such period, the sum of (a) income tax expense, (b) interest expense,
amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Indebtedness hereunder), (c) depletion expense, (d) depreciation
and amortization expense, (e) amortization of intangibles and organization
costs, (f) any extraordinary non-cash expenses or losses and (g) any
extraordinary, unusual or non-recurring cash income or gains to the extent not
included in Consolidated Net Income, and minus, (i) to the extent included in
the statement of such Consolidated Net Income for such period, any
extraordinary, unusual or non-recurring non-cash income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (ii) any cash payments made during such
period in respect of non-cash expenses or losses and subsequent to the fiscal
quarter in which the relevant non-cash expenses or losses were reflected as a
charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis. For purposes of calculating Consolidated EBITDDA of the
Parent (or if a Parent Event has occurred, the Borrower) and its Subsidiaries
for any period for the purposes of Section 6.17 and Section 6.18 of this
Agreement, (i) the earnings before interest, taxes, depletion, depreciation and
amortization calculated as set forth above of any Person or assets acquired by
the Borrower or its Subsidiaries during such period shall be included on a pro
forma basis for such period as if such acquisition, and the incurrence or
assumption of any Indebtedness in connection therewith, had occurred on the
first day of such period and based upon the financial statements and other
information delivered to the Administrative Agent pursuant to Section 5.01
hereof, and (ii) the earnings before interest, taxes, depletion, depreciation
and amortization calculated as set forth above of any Person or assets Disposed
of by the Borrower or its Subsidiaries during such period shall be excluded, on
a pro forma basis for such period as if such Disposition, and the payment of any
Indebtedness in connection therewith, had occurred on the first day of such
period and based upon the financial statements and other information delivered
to the Administrative Agent pursuant to Section 5.01 hereof.
          “Consolidated Indebtedness” means the consolidated Indebtedness of the
Parent, the Borrower and its Subsidiaries (or, following a Parent Event, the
Borrower and its Subsidiaries).
          “Consolidated Interest Expense” means, for any period, the sum of
aggregate interest expense and capitalized interest (including the interest
portion of any Capital Lease Obligations) of the Parent, the Borrower and its
Subsidiaries (or, following a Parent Event, the Borrower and its Subsidiaries)
determined on a consolidated basis for such period.
          “Consolidated Lease Expense” means, for the relevant period, with
respect to the Parent, the Borrower, and its Subsidiaries (or, following a
Parent Event, the Borrower and its Subsidiaries) on a consolidated basis, the
sum of all rentals in respect of all leases whereunder the Parent, the Borrower
or any Subsidiary (or, following a Parent Event, the Borrower or any Subsidiary)
is lessee, excluding Capital Lease Obligations to the extent such are included
in Consolidated Interest Expense.
          “Consolidated Net Income” means for any period, the consolidated net
income (or loss) of the Parent, the Borrower and its Subsidiaries (or, following
a Parent Event, the Borrower and its Subsidiaries), as applicable, determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower, or is merged into or consolidated with the
Borrower or any of its Subsidiaries, as applicable, (b) the income (or deficit)
of any Person (other than a Subsidiary of the Borrower, as applicable) in which
the Borrower or any of its Subsidiaries, as applicable, has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or any of its Subsidiaries, as applicable, in the form of dividends or
similar distributions, and (c) the undistributed

5



--------------------------------------------------------------------------------



 



earnings of any Subsidiary of the Borrower, to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary is not at
the time permitted by the terms of any Contractual Obligation or by any Law
applicable to such Subsidiary.
          “Contractual Obligation” means as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Declining Lender” has the meaning assigned to such term in Section
2.09(d)(i).
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.03, or previously disclosed in the
Parent’s filings with the SEC or otherwise disclosed in writing to the
Administrative Agent and Lenders.
          “Dispose” means with respect to any property, to sell, lease, engage
in a sale and leaseback with respect thereto, assign, convey, transfer or
otherwise dispose thereof. The term “Disposition” shall have a correlative
meaning.
          “Distribution Loan” means any portion of any Borrowing used by the
Borrower to fund Restricted Payments permitted pursuant to Section 6.06.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval
computer system for the receipt, acceptance, review and dissemination of
documents submitted to the SEC in electronic format.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all applicable laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, or legally
enforceable directives issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management or release of any Hazardous Material or to
health (with respect to exposure to Hazardous Materials) and safety matters.
          “Environmental Liability” means any liability (including any liability
for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) the exposure to any Hazardous Materials, (d) the release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

6



--------------------------------------------------------------------------------



 



          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

7



--------------------------------------------------------------------------------



 



          “Existing Letters of Credit” means the letters of credit listed on
Schedule 1.01.
          “Extending Lender” has the meaning assigned to such term in Section
2.09(d)(i).
          “Extension Request” has the meaning assigned to such term in Section
2.09(d)(i).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letter” means, collectively, the letter agreement dated March 9,
2007, between the Borrower, Citigroup Global Markets, Inc., and Citibank, N.A.,
and the letter agreement dated March 12 2007, between the Borrower, Wachovia
Capital Markets, LLC and Wachovia Bank, National Association, each such letter
pertaining to certain fees and expenses payable by Borrower to such parties as
set forth therein.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Parent or the Borrower as
applicable.
          “Financial Statement Delivery Date” means the earlier of the date on
which the financial statements of the Parent (or, if a Parent Event has
occurred, the Borrower) are delivered or are required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or
Section 5.01(b), as the case may be.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “GAAP” means generally accepted accounting principles in the United
States of America, as in effect from time to time.
          “General Partner” means NRP (GP) LP, a Delaware limited partnership
and the sole general partner of the Parent.
          “Governmental Approval” means (i) any authorization, consent,
approval, license, waiver, ruling, permit, tariff, rate, certification,
exemption, filing, variance, claim, order, judgment, decree, sanction or
publication of, by or with; (ii) any notice to; (iii) any declaration of or
with; or (iv) any registration by or with, or any other action by or on behalf
of, any Governmental Authority.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness

8



--------------------------------------------------------------------------------



 



or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
          “Guarantor” means each Subsidiary of the Borrower in existence on the
Effective Date and each Person who becomes a Subsidiary of the Borrower after
the Effective Date.
          “Guaranty Agreement” means any guaranty agreement executed by a
Guarantor in favor of the Administrative Agent and the Lenders and in the form
attached hereto as Exhibit D, together with all extensions, renewals,
amendments, substitutions and replacements thereof or thereto.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Information Memorandum” means the Confidential Information Memorandum
dated March, 2007 relating to the Borrower and the Transactions.
          “Interest Coverage Ratio” means, at any date, the ratio of
(i) Consolidated EBITDDA to (ii) (a) Consolidated Interest Expense, plus
(b) Consolidated Lease Expense, in each case for the period of four consecutive
fiscal quarters most recently ended on or prior to such date for which financial
information is available.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.

9



--------------------------------------------------------------------------------



 



          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December, and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available by all Lenders, nine months thereafter, as the Borrower may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
          “Issuing Bank” means (a) any of the Lenders selected by the Borrower,
and agreed to by such Lender in its discretion, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i), and (b) Citibank, N.A., in its capacity as issuer of each
Existing Letter of Credit. The Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
          “Joint Lead Arrangers and Joint Bookrunners” means Citigroup Global
Markets, Inc. and Wachovia Capital Markets, LLC, in their capacity as Joint Lead
Arrangers and Joint Bookrunners hereunder.
          “Law” means all laws, statutes, treaties, ordinances, codes, acts,
rules, regulations, Government Approvals and orders of all Governmental
Authorities, whether now or hereafter in effect.
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower or converted into a Revolving Loan pursuant to Section 2.06(e)
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
          “Lease” means any lease, mineral lease, mining agreement or other
agreement to which the Borrower or any Subsidiary is a party and pursuant to
which one Person transfers or grants to another Person the right to extract,
mine or otherwise remove coal.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

10



--------------------------------------------------------------------------------



 



          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement and shall include the Existing Letters of Credit, in each case as they
may be extended or otherwise modified by the Issuing Bank from time to time.
          “Letter of Credit Collateral Account” shall have the meaning set forth
in Section 2.06.
          “Leverage Ratio” means, at any date, the ratio of (i) Consolidated
Indebtedness at such date to (ii) Consolidated EBITDDA for the four consecutive
fiscal quarters most recently ended on or prior to such date for which financial
information is available.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement, the Guaranty Agreements, any
promissory notes executed in connection herewith, the Letters of Credit (and any
applications therefor and reimbursement agreements relating thereto), the Fee
Letter and any other agreements and documents executed and delivered in
connection with this Agreement.
          “Loan Party” and “Loan Parties” means, singularly and collectively,
the Borrower and each Guarantor.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Parent, the Borrower and its Subsidiaries (or, if a Parent Event has occurred,
the Borrower and its Subsidiaries) taken as a whole, (b) the ability of the
Borrower to perform any of its obligations under this Agreement or (c) the
rights of or benefits available to the Lenders under this Agreement.
          “Material Contract” means any individual Lease or, collectively, group
of Leases, from the Borrower or any of its Subsidiaries to a single operator or
such operator’s Affiliates which either (i) accounted for twenty percent (20%)
or more of the gross revenues of the Borrower and its Subsidiaries

11



--------------------------------------------------------------------------------



 



for the previous fiscal year, or (ii) is projected to account for twenty percent
(20%) or more of the gross revenues of the Borrower and its Subsidiaries for the
current fiscal year.
          “Material Indebtedness” means (i) Indebtedness (other than the Loans
and Letters of Credit), and (ii) obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
          “Maturity Date” means March 27, 2012.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “New Lender” has the meaning assigned to such term in Section 2.20.
          “New Lender Agreement” has the meaning assigned to such term in
Section 2.20.
          “Note Purchase Agreements” means those certain Note Purchase
Agreements dated as of June 19, 2003 among the Borrower and the Purchasers
listed therein, as amended by that certain First Amendment to Note Purchase
Agreements dated July 18, 2005, as supplemented by that certain First Supplement
to Note Purchase Agreements dated July 19, 2005, as supplemented by that certain
Second Supplement to Note Purchase Agreement dated March 28, 2007, as further
amended by that certain Second Amendment to Note Purchase Agreement dated
March 28, 2007.
          “Omnibus Agreement” means that certain Omnibus Agreement, dated
October 17, 2002, by and among the General Partner, the Parent, the Borrower, GP
Natural Resource Partners LLC, WPP Group, Arch Coal Inc., Ark Land Company, and
Robertson Coal Management LLC, which provides, among other things, certain
non-competition provisions and indemnities for environmental and tax
liabilities.
          “Original Credit Agreement” means that certain Credit Agreement by and
among Borrower, the several lenders from time to time party thereto, Citibank,
N.A., as Administrative Agent, Citigroup Global Markets, Inc. and Wachovia
Capital Markets, LLC, as Joint Lead Arrangers and Joint Bookrunners, Wachovia
Bank, National Association, and the other agents party thereto, dated October
29, 2004, as amended.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Outstanding Units” has the meaning set forth in the Partnership
Agreement.
          “Parent” means Natural Resource Partners L.P.
          “Parent Event” means the occurrence of any of the following events:
(i) the Parent has any subsidiary, joint venture or other investment other than
the Borrower, (ii) the Borrower is not wholly

12



--------------------------------------------------------------------------------



 



owned by the Parent, (iii) the Parent’s financials are no longer filed with the
SEC, or (iv) the Parent has any Indebtedness to, or Guarantees any Indebtedness
of, any Person other than the Borrower.
          “Participant” has the meaning set forth in Section 9.04.
          “Partnership Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of the Parent dated as of January 4, 2007, as
amended, amended and restated or otherwise modified from time to time.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any of its Subsidiaries;
     (g) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;
     (h) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower and its Subsidiaries;
     (i) the lien reserved in leases for rent and for compliance with the terms
of the lease in the case of leasehold estates;
     (j) any Lien in favor of any Governmental Authority to secure partial,
progress, advance or other payments pursuant to any contract or statute, or any
Lien securing industrial development, pollution control or similar revenue
bonds;

13



--------------------------------------------------------------------------------



 



     (k) any easements, exceptions or reservations in any property or assets
granted or reserved for the purpose of pipelines, roads, the removal of oil,
gas, coal, timber or other minerals, and other like purposes, or for the joint
or common use of real property, facilities and equipment which are incidental
to, and do not materially interfere with, the ordinary conduct of the Borrower’s
and its Subsidiaries’ business; and
     (l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except as otherwise permitted above.
     “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper, asset-backed securities, auction rate
securities or similar instruments maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-2 from S&P or P-2 from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated
AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000;
     (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and
     (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition, except that with respect to the maturities of the assets included in
such funds the requirements of clauses (a) through (f) shall not be applied to
the individual assets included in such funds but to the weighted-average
maturity of all assets included in such funds.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

14



--------------------------------------------------------------------------------



 



          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Platform” shall have the meaning set forth in Section 9.01(c).
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Citibank, N.A. as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
          “Prior Credit Documents” means the Original Credit Agreement, together
with the promissory notes made by Borrower thereunder and any and all other
documents and instruments executed in connection therewith.
          “Prior Indebtedness” means all Indebtedness outstanding under the
Prior Credit Documents on the date hereof.
          “Quarterly Distributions” means the distributions by the Parent of
Available Cash.
          “Re-Allocation Date” has the meaning assigned to such term in
Section 2.20.
          “Register” has the meaning set forth in Section 9.04.
          “Regulation D” means Regulation D of the Board, as the same is from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
          “Regulation T” means Regulation T of the Board, as the same is from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
          “Regulation U” means Regulation U of the Board, as the same is from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
          “Regulation X” means Regulation X of the Board, as the same is from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures representing more than 50% of the sum of the total Revolving Credit
Exposures or, if at such time no Lenders have Revolving Credit Exposure, Lenders
having unused Commitments representing more than 50% of the unused Commitments
at such time.
          “Response” means (a) ”response” as such term is defined in CERCLA, 42
U.S.C. §9601(25), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate, or
in any other way address any Hazardous Material in the environment; (ii) prevent
the release of any Hazardous Material; or (iii) perform studies and
investigations in connection with clause (i) or (ii) above.

15



--------------------------------------------------------------------------------



 



          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.03.
          “S&P” means Standard & Poor’s.
          “SEC” means the Securities and Exchange Commission (or successors
thereto or an analogous Governmental Authority).
          “Solvent” means, with respect to any Person on a particular date, that
on such date (i) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (ii) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, taking into account the possibility of refinancing
such debt or selling such assets, and (v) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable non-personal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “subsidiary(ies)” means, singularly and collectively, with respect to
any Person (the “parent”) at any date, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of

16



--------------------------------------------------------------------------------



 



which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Borrower.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means Citibank, N.A., in its capacity as lender of
Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.21.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Three Month Secondary CD Rate” means, for any day, the secondary
market rate for three month certificates of deposit reported as being in effect
on such day (or, if such day is not a Business Day, the next preceding Business
Day) by the Board through the public information telephone line of the Federal
Reserve Bank of New York (which rate will, under the current practices of the
Board, be published in Federal Reserve Statistical Release H.15(519) during the
week following such day) or, if such rate is not so reported on such day or such
next preceding Business Day, the average of the secondary market quotations for
three month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.
          “Total Commitment” means an amount equal to the sum of the Lenders’
Commitments.
          “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
          “Type” when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

17



--------------------------------------------------------------------------------



 



          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “WPP Group” means, collectively, Western Pocahontas Properties Limited
Partnership, a Delaware limited partnership, Great Northern Properties Limited
Partnership, a Delaware limited partnership, and New Gauley Coal Corporation, a
West Virginia corporation.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in a manner satisfactory to the Borrower and
the Required Lenders.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures

18



--------------------------------------------------------------------------------



 



exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
re-borrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000 and not less than $100,000. Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of fifteen (15) Eurodollar Revolving Borrowings
outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 10:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

19



--------------------------------------------------------------------------------



 



     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.04. Intentionally Deleted.
          SECTION 2.05. Intentionally Deleted.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of any Subsidiary, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Further, all Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Effective Date shall
be subject to and governed by the terms and conditions hereof.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension the sum of the total
Revolving Credit Exposures shall not exceed the total Commitments.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided, however, that
any Letter of Credit with a one year term may provide for the renewal thereof
for additional one year periods which shall in no event extend beyond the date
that is five Business Days prior to the Maturity Date unless cash collateral, as
set forth in Section 2.06(k) below shall have been granted to the Issuing Bank
as security for the Indebtedness under the Loan Documents no later than five
Business Days prior to the Maturity Date, in which case such cash collateralized
Letter of Credit shall not have an expiration date later than one year after the
Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative

20



--------------------------------------------------------------------------------



 



Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly following
receipt of a notice from Borrower requesting the issuance of a Letter of Credit
in accordance with Section 2.06(b), the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s participation
in such Letter of Credit.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the

21



--------------------------------------------------------------------------------



 



Lenders nor the Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this

22



--------------------------------------------------------------------------------



 



Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Lenders with LC Exposure representing greater than 50%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h), (i) or (j) of Article VII. Such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Funds held in such account shall be invested in
money market funds of the Administrative Agent or in another investment if
mutually agreed upon by the Borrower and the Administrative Agent, but the
Administrative Agent shall have no other obligation to make any other investment
of the funds therein. The Administrative Agent shall exercise reasonable care in
the custody and preservation of any funds held in such account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
          (k) In the event any Letters of Credit shall be outstanding according
to their terms after the Maturity Date, the Borrower shall pay to the
Administrative Agent, no later than the date that is five Business Days prior to
the Maturity Date, an amount equal to the undrawn amount of such Letters of
Credit to be held in a special interest bearing cash collateral account pledged
to the Administrative Agent (the “Letter of Credit Collateral Account”). The
Borrower and the Administrative Agent shall establish the Letter of Credit
Collateral Account and the Borrower shall execute all documents and agreements,
including the Administrative Agent’s standard form of assignment of deposit
accounts, that the Administrative Agent reasonably requests in connection
therewith to establish the Letter of Credit Collateral Account and grant the
Administrative Agent, for the benefit of the Lenders, a first priority security
interest in such account and the funds therein. The Borrower hereby pledges to
the Administrative Agent and grants the Administrative Agent a security interest
in the Letter of Credit Collateral Account, whenever established, in all funds
held in the Letter of Credit Collateral Account from time to time, and in all
proceeds thereof as security for the payment of all Indebtedness existing under
the Loan Documents. Funds held in the Letter of Credit Collateral Account shall
be held as cash collateral for obligations described in this Section 2.06 and
all other Indebtedness under the Loan Documents and promptly applied by the
Administrative Agent at the request of the Issuing Bank to any reimbursement or
other obligations under Letters of Credit that exist or occur in the future
during such

23



--------------------------------------------------------------------------------



 



time as the Borrower has any outstanding obligations to the Issuing Bank. To the
extent that any surplus funds are held in the Letters of Credit Collateral
Account above the undrawn amount of any outstanding Letters of Credit, during
the existence of an Event of Default the Administrative Agent may (A) hold such
surplus funds in the Letter of Credit Collateral Account as cash collateral or
(B) apply such surplus funds to satisfy any outstanding Indebtedness under the
Loan Documents. If no Default exists, the Administrative Agent shall release to
the Borrower at the Borrower’s written request any funds held in the Letter of
Credit Collateral Account above the amount required by this Section. Funds held
in the Letter of Credit Collateral Account shall be invested in money market
funds of the Administrative Agent or in another investment if mutually agreed
upon by the Borrower and the Administrative Agent, but the Administrative Agent
shall have no other obligation to make any other investment of the funds
therein. The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Letter of Credit Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords its own property, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any such funds.
          (l) Existing Letters of Credit. On the Effective Date without further
action by any party hereto, (x) the Issuing Bank for each Existing Letter of
Credit shall be deemed to have granted to each Lender, and each Lender shall be
deemed to have acquired from the Issuing Bank, a participation in each of the
Existing Letters of Credit equal to such Lender’s Percentage of (A) the
aggregate amount available to be drawn under such Existing Letters of Credit and
(B) the aggregate amount of any outstanding reimbursement obligations in respect
thereof. With respect to each of the Existing Letters of Credit (i) if the
Issuing Bank has heretofore sold a participation therein to a Lender, the
Issuing Bank and such Lender agree that such participation shall be
automatically canceled on the Effective Date and (ii) if the Issuing Bank has
heretofore sold a participation therein to any bank or financial institution
that is not a Lender, then the Issuing Bank shall procure the termination of
such participation on or prior to the Effective Date. On and after the Effective
Date, each of the Existing Letters of Credit shall be a Letter of Credit issued
hereunder.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such

24



--------------------------------------------------------------------------------



 



Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so

25



--------------------------------------------------------------------------------



 



notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the total Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent
and such Commitments shall not be reinstated. Each reduction of the Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments.
          (d) Borrower shall have the right to request extensions of the
Maturity Date as follows:
     (i) Provided that no Default or Event of Default shall have occurred and be
continuing, Borrower shall have separate options to request one-year extensions
of the then-current Maturity Date, in each case by giving notice to the
Administrative Agent (an “Extension Request”) substantially in the form of
Exhibit G attached hereto no earlier than ninety (90) days before each
anniversary of the Effective Date and no later than forty-five (45) days before
each anniversary of the Effective Date, with respect to each Extension Request.
If Borrower fails to timely deliver an Extension Request, then Borrower shall
have no further right to deliver such Extension Request(s) and shall have no
right to extend the Maturity Date in connection with the applicable Extension
Request that was not timely delivered by Borrower. The Administrative Agent
shall promptly transmit the contents of each Extension Request to each of the
Lenders. Each Lender may, in its sole and absolute discretion, indicate whether
it consents to such Extension Request by acknowledging such Extension Request
and indicating in its acknowledgment whether or not it consents to the extension
of the then current Maturity Date and returning such acknowledgment to the
Administrative Agent within twenty-five (25) days. Failure to acknowledge such
Extension Request within such twenty-five (25) day period shall be deemed to be
a rejection of the applicable Extension Request by such Lender (any Lender that
rejects, or is deemed to have rejected, an Extension Request is hereinafter
referred to as a “Declining Lender” and any Lender that accepts such Extension
Request is hereinafter referred to as an “Extending Lender”). Notwithstanding
any other term or provision hereof, no Lender shall have any obligation to
consent to any extension of the Maturity Date. Provided that the Required
Lenders have agreed to an

26



--------------------------------------------------------------------------------



 



Extension Request, the then current Maturity Date shall be automatically
extended for one year in connection with such Extension Request with respect to,
and only with respect to, the Commitments of each Extending Lender.
Notwithstanding anything contained herein to the contrary, Borrower shall have
the right to withdraw any Extension Request by delivering written notice to
Administrative Agent at any time prior to the earlier to occur of (A) the
applicable anniversary of the Effective Date (each such date, an “Anniversary
Date”), and (B) the date that Borrower enters into any Commitment Increase
Agreement or New Lender Agreement in connection with the delivery of such
Extension Request. In the event Borrower timely withdraws any Extension Request
as set forth in the immediately preceding sentence, the Maturity Date shall be
the date that the Maturity Date would have occurred had Borrower not delivered
such Extension Request.
     (ii) With respect to the Commitments of the Declining Lenders, Borrower
may, in its sole discretion, but with the consent of the Administrative Agent as
to any Person that is not at such time a Lender (which consent shall not be
unreasonably withheld or delayed), offer to any existing Lender or to one or
more additional banks or financial institutions the opportunity to participate
in the Commitments of the Declining Lenders by notifying the Administrative
Agent; provided that, notwithstanding anything in this Agreement to the
contrary, in no event shall less than the full amount of any specific Declining
Lender’s Commitment be allocated to such existing Lenders and/or additional
banks or financial institutions. Promptly and in any event within five
(5) Business Days after receipt of notice from the Borrower of its desire to
offer all or a portion of the Commitments of the Declining Lenders to certain
existing Lenders or such additional banks or financial institutions identified
by the Borrower and approved by the Administrative Agent, the Administrative
Agent shall notify such proposed lenders of the opportunity to participate in
the Commitments of the Declining Lenders. The Commitments of any Declining
Lenders that are allocated to existing Lenders and/or such additional banks or
financial institutions in accordance with this Section 2.09(d) shall terminate
on the applicable Anniversary Date with respect to each Extension Request. In
the event the full amount of the Declining Lenders’ Commitments are not
allocated as set forth above, Borrower shall have the right to determine, in its
sole and absolute discretion, which Declining Lender’s(s’) Commitments will be
allocated to existing Lenders and/or additional banks or financial institutions
as set forth above and Borrower shall notify the Administrative Agent thereof at
least ten (10) days prior to each Anniversary Date, as applicable.
     (iii) Any Lender that accepts an offer to it by the Borrower to increase
its Commitment by participating in all or a portion of the Commitments of the
Declining Lenders shall, in each case, execute a Commitment Increase Agreement
(as defined in Section 2.20 below), with the Borrower and the Administrative
Agent, whereupon such Lender shall be bound by and entitled to the benefits of
this Agreement with respect to the full amount of its Commitment as so
increased, and this Agreement shall be deemed to be amended to reflect such
increase; provided that no Lender shall have any obligation whatsoever to agree
to increase its Commitment. Any such Commitment Increase Agreement shall be
effective on the applicable Anniversary Date. Any additional bank or financial
institution offered Commitments of the Declining Lenders by Borrower in
accordance with the terms of this Agreement shall execute and deliver to the
Administrative Agent a New Lender Agreement (as defined in Section 2.20 below),
setting forth its Commitment, and upon the effectiveness of such New Lender
Agreement, such New Lender (as defined in Section 2.20 below) shall become a
Lender

27



--------------------------------------------------------------------------------



 



for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement, and the
signature pages hereof shall be deemed to be amended to add the name of such New
Lender, provided that the Commitment of any New Lender shall be an amount not
less than $5,000,000. Each New Lender Agreement shall be irrevocable and shall
be effective as of the applicable Anniversary Date.
     (iv) The effectiveness of any New Lender Agreement or Commitment Increase
Agreement shall be contingent upon receipt by the Administrative Agent of such
corporate resolutions of the Borrower, legal opinions of counsel to the Borrower
and other reasonably requested documents as the Administrative Agent shall
reasonably request with respect thereto, in each case in form and substance
reasonably satisfactory to the Administrative Agent. Once a New Lender Agreement
becomes effective, the Administrative Agent shall reflect such agreements by
appropriate entries in the Register.
     (v) If any bank or financial institution becomes a New Lender pursuant to a
New Lender Agreement or any Lender’s Commitment is increased pursuant to a
Commitment Increase Agreement, additional Loans made on or after the
Re-Allocation Date (as defined in Section 2.20 below) shall be made pro rata
based on their respective Commitments in effect on or after such Re Allocation
Date (except to the extent that any such pro rata borrowings would result in any
Lender making an aggregate principal amount of Loans in excess of its
Commitment, in which case such excess amount will be allocated to, and made by,
such New Lender and/or Lenders with such increased Commitments to the extent of,
and pro rata based on, their respective Commitments), and continuations of Loans
outstanding on such Re Allocation Date shall be effected by repayment of such
Loans on the Re Allocation Date, and the making of new Loans of the same Type
pro rata based on the respective Commitments in effect on and after such Re
Allocation Date. Notwithstanding anything contained herein to the contrary, any
portion of the cumulative Commitments of the Declining Lenders not allocated
pursuant to Commitment Increase Agreement(s) and/or New Lender Agreement(s) as
set forth above shall be terminated on the Maturity Date that would have
occurred had the applicable Extension Request not been made and Borrower shall
be required to make a mandatory prepayment so that the Revolving Credit
Exposures do no exceed the total Commitments. Additionally, Borrower and the
Lenders hereby authorize the Administrative Agent to make Revolving Loans on
behalf of the Borrower which are necessary to eliminate the Revolving Credit
Exposure of any Declining Lender as of the date such Declining Lender’s
Commitment terminates.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Termination Date and not
more than thirty (30) days after such Swingline Loan is made; provided that on
each date that a Borrowing of a Revolving Loan is made, the Borrower shall repay
all Swingline Loans then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

28



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing (including any
Borrowing under a Swingline Loan) in whole or in part, subject to prior notice
in accordance with paragraph (b) of this Section; provided that each such
prepayment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000.
          (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, two Business Days before the date of prepayment, or (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
          SECTION 2.12. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such commitment fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
commitment fees shall be

29



--------------------------------------------------------------------------------



 



payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Commitments terminate shall be payable
on demand. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to un-reimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of one eighth of one percent (0.125%) per annum, on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to un-reimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) The Borrower agrees to pay to the Joint Bookrunners and Joint Lead
Arrangers, for their own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Joint Lead Arrangers and
Joint Bookrunners.
          (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders or to the Joint Lead
Arrangers and Joint Bookrunners, as applicable. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise

30



--------------------------------------------------------------------------------



 



applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
          (f) The Loans comprising Swingline Loans shall bear interest at the
LIBO Rate plus the Eurodollar Margin.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

31



--------------------------------------------------------------------------------



 



     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
or Swingline Loans held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount

32



--------------------------------------------------------------------------------



 



determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority, except to the extent such sums are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent, the Issuing Bank or such Lender, as applicable. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error. Neither the Administrative Agent, the Issuing Bank nor
any Lender shall be entitled to receive any payment with respect to Indemnified
Taxes that are incurred or accrued more than 180 days prior to the date such
party gives notice and demand with respect thereto to the Borrower.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower

33



--------------------------------------------------------------------------------



 



(with a copy to the Administrative Agent), at the time or times prescribed by
applicable Law, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
          (g) Each Lender and the Issuing Bank shall use its commercially
reasonable efforts (consistent with its internal policies and legal and
regulatory restrictions) to select a jurisdiction for its applicable lending
office or change the jurisdiction of its applicable lending office, as the case
may be, so as to avoid the imposition of any Indemnified Taxes or Other Taxes or
to eliminate or reduce the payment of any additional sums under this
Section 2.17; provided that no such selection or change of the jurisdiction for
its applicable lending office shall be made if, in the sole judgment of such
Lender or the Issuing Bank, as applicable, such selection or change would be
materially disadvantageous to such Lender or the Issuing Bank, as applicable.
          (h) If the Administrative Agent or any Lender or Issuing Bank becomes
entitled to receive payment of Indemnified Taxes, Other Taxes or additional sums
pursuant to this Section 2.17, it shall give notice and demand thereof to the
Borrower, and the Borrower (unless the Administrative Agent, Lender or Issuing
Bank shall withdraw such notice and demand or the Borrower is not obligated to
pay such amounts) shall pay such Indemnified Taxes, Other Taxes or additional
sums within 10 days after the Borrower’s receipt of such notice and demand.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16 or
Section 2.17, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 2 Penns Way, 1st
Floor, New Castle, Delaware 19720, Attention: Vincent Fratta, except payments to
be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 2.15, Section 2.16, Section 2.17 and
Section 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment

34



--------------------------------------------------------------------------------



 



accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, un-reimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and un-reimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and un-reimbursed
LC Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(e), Section 2.07(b), Section 2.18(d) or Section
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

35



--------------------------------------------------------------------------------



 



          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any un-reimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
          SECTION 2.20. Increase of Commitments. (a) If, prior to and after
giving effect to any increase in the Commitments pursuant to this Section 2.20,
no Default, Event of Default or Material Adverse Effect shall have occurred and
be continuing, the Borrower may at any time and from time to time, but in no
event more than two (2) times in any fiscal year, request an increase of the
aggregate Commitments by notice to the Administrative Agent in writing of the
amount of such proposed increase (such notice, a “Commitment Increase Notice”);
provided, however, that (i) each such increase shall be at least $25,000,000,
(ii) the cumulative increase in Commitments pursuant to this Section 2.20 shall
not exceed $150,000,000, (iii) the Commitment of any Lender may not be increased
without such Lender’s consent, and (iv) the aggregate amount of the Lenders’
Commitments shall not exceed $450,000,000 without the approval of the Required
Lenders. The Administrative Agent shall, within five (5) Business Days after
receipt of the Commitment Increase Notice, notify each Lender of such request.
Each Lender desiring to increase its Commitment shall so notify the
Administrative Agent in writing no later than twenty (20) days after receipt by
the Lender of such request. Any Lender that accepts an offer to it by the
Borrower to increase its Commitment pursuant to this Section 2.20 shall, in each
case, execute an agreement (a “Commitment Increase Agreement”), in substantially
the form attached hereto as Exhibit B, with the Borrower and the Administrative
Agent, whereupon such Lender shall be bound by and entitled to the benefits of
this Agreement with respect to the full amount of its Commitment as so
increased, and the definition of Commitment in Section 1.01 and Schedule 2.01
hereof shall be deemed to be amended to reflect such increase. Any Lender that
does not notify the Administrative Agent within such period that it will
increase its Commitment shall be deemed to have rejected such offer to increase
its Commitment. No Lender shall have any obligation whatsoever to agree to
increase its Commitment. Any agreement to

36



--------------------------------------------------------------------------------



 



increase a Lender’s pro rata share of the increased Commitment shall be
irrevocable and shall be effective upon notice thereof by the Administrative
Agent at the same time as that of all other increasing Lenders.
          (b) If any portion of the increased Commitments is not subscribed for
by such Lenders, the Borrower may, in its sole discretion, but with the consent
of the Administrative Agent as to any Person that is not at such time a Lender
(which consent shall not be unreasonably withheld or delayed), offer to any
existing Lender or to one or more additional banks or financial institutions the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Commitments pursuant to paragraph (c) below by notifying the
Administrative Agent. Promptly and in any event within five (5) Business Days
after receipt of notice from the Borrower of its desire to offer such
unsubscribed commitments to certain existing Lenders, to the additional banks or
to financial institutions identified therein or such additional banks or
financial institutions identified by the Administrative Agent and approved by
the Borrower, the Administrative Agent shall notify such proposed lenders of the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Commitments.
          (c) Any additional bank or financial institution that the Borrower
selects to offer participation in the increased Commitments shall execute and
deliver to the Administrative Agent a New Lender Agreement (a “New Lender
Agreement”), in substantially the form attached hereto as Exhibit C, setting
forth its Commitment, and upon the effectiveness of such New Lender Agreement
such bank or financial institution (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement, and the signature pages
hereof shall be deemed to be amended to add the name of such New Lender and the
definition of Commitment in Section 1.01 and Schedule 2.01 hereof shall be
deemed amended to increase the aggregate Commitments of the Lenders by the
Commitment of such New Lender, provided that the Commitment of any New Lender
shall be an amount not less than $5,000,000. Each New Lender Agreement shall be
irrevocable and shall be effective upon notice thereof by the Administrative
Agent at the same time as that of all other New Lenders.
          (d) The effectiveness of any New Lender Agreement or Commitment
Increase Agreement shall be contingent upon receipt by the Administrative Agent
of such corporate resolutions of the Borrower and legal opinions of counsel to
the Borrower as the Administrative Agent shall reasonably request with respect
thereto, in each case in form and substance reasonably satisfactory to the
Administrative Agent. Once a New Lender Agreement or Commitment Increase
Agreement becomes effective, the Administrative Agent shall reflect the
increases in the Commitments effected by such agreements by appropriate entries
in the Register.
          (e) If any bank or financial institution becomes a New Lender pursuant
to Section 2.20(c) or any Lender’s Commitment is increased pursuant to
Section 2.20(a), additional Revolving Loans made on or after the effectiveness
thereof (the “Re-Allocation Date”) shall be made pro rata based on their
respective Commitments in effect on or after such Re-Allocation Date (except to
the extent that any such pro rata borrowings would result in any Lender making
an aggregate principal amount of Revolving Loans in excess of its Commitment, in
which case such excess amount will be allocated to, and made by, such New Lender
and/or Lenders with such increased Commitments to the extent of, and pro rata
based on, their respective Commitments), and continuations of Loans outstanding
on such Re-Allocation Date shall be effected by repayment of such Loans on the
last day of the Interest Period applicable thereto or, in the case of ABR Loan,
on the date of such increase, and the making of new Loans of the same Type pro
rata based on the respective Commitments in effect on and after such
Re-Allocation Date.
          (f) If on any Re-Allocation Date there is an unpaid principal amount
of Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the

37



--------------------------------------------------------------------------------



 



expiration of their respective Interest Periods (unless the Borrower elects to
prepay any thereof in accordance with the applicable provisions of this
Agreement), and interest on and repayments of such Eurodollar Loans will be paid
thereon to the respective Lenders holding such Eurodollar Loans pro rata based
on the respective principal amounts thereof outstanding.
          SECTION 2.21. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower on any Business Day during the period from the Effective Date up to,
but excluding, the Termination Date, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the total
Revolving Credit Exposure exceeding the Total Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m. (Houston time), on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of a drawing under a Letter of
Credit as provided in Section 2.06(e), by remittance to the Issuing Bank) by
2:00 p.m. (Houston time) on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 9:00 a.m. (Houston time) on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lender will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Bank, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the

38



--------------------------------------------------------------------------------



 



Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers. Each Loan Party and each general
partner or managing member of each Loan Party is (i) duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and
          (iii) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except in each case
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s corporate, partnership or limited liability company
powers and have been duly authorized by all necessary corporate, partnership or
limited liability company action. This Agreement and each Loan Document have
been duly executed and delivered by the Loan Parties thereto and constitute
legal, valid and binding obligations of such Loan Parties thereto, enforceable
in accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
          SECTION 3.03. No Undisclosed Liabilities. The Loan Parties have no
material liabilities or obligations of any nature except for (i) liabilities or
obligations reflected or reserved against in the financial statements described
in Section 3.05 below or in the financial statements most recently delivered by
the Parent (or, if a Parent Event has occurred, the Borrower) pursuant to
Section 5.01, as applicable, (ii) current liabilities incurred in the ordinary
course of business since the date of such financial statements,
(iii) liabilities or obligations that are not required to be included in
financial statements prepared in accordance with GAAP, and (iv) those set forth
in Schedule 3.03 attached to this Agreement or previously disclosed in the
Parent’s filings with the SEC or otherwise disclosed in writing to the
Administrative Agent and the Lenders.
          SECTION 3.04. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Loan Party or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any Loan Party.
          SECTION 3.05. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders the Parent’s consolidated
balance sheet and statements of income and cash flows (i) as of and for the
fiscal year ended 2006, reported on by Ernst & Young L.L.P., independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended December 31, 2006, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of

39



--------------------------------------------------------------------------------



 



the Parent and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause
(ii) above.
          (b) Since December 31, 2006, no event has occurred that could
reasonably expected to have a Material Adverse Effect.
          SECTION 3.06. Properties. (a) Each Loan Party has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for such defects in title that would not reasonably be expected
to have a Material Adverse Effect.
          (b) Each Loan Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by such Loan Party does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 3.07. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Loan Party (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, no Loan Party (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
          (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
          SECTION 3.08. Compliance with Laws and Agreements. Each Loan Party is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
          SECTION 3.09. Investment Company Status. No Loan Party is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
          SECTION 3.10. Taxes. Each Loan Party has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.11. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably

40



--------------------------------------------------------------------------------



 



expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan by an amount that would reasonably be expected to have a Material
Adverse Effect, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans by an amount that would
reasonably be expected to have a Material Adverse Effect.
          SECTION 3.12. Disclosure. The Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which any
Loan Party is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
          SECTION 3.13. Labor Matters. There are no strikes, lockouts or
slowdowns against any Loan Party pending or, to the knowledge of the Borrower,
threatened that could reasonably be expected to have a Material Adverse Effect.
The hours worked by and payments made to employees of the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other Law dealing with such matters to the extent that such violation could
reasonably be expected to have a Material Adverse Effect.
          SECTION 3.14. Subsidiaries. Schedule 3.14 lists, for each Subsidiary
of the Borrower as of the date hereof, its full legal name, its jurisdiction of
organization, the number of shares of capital stock or other Equity Interests
outstanding and the owner(s) of such shares or Equity Interests. As of the date
hereof, Parent is the sole member of the Borrower and the Borrower is the sole
Subsidiary of the Parent.
          SECTION 3.15. Margin Stock. No Loan Party is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation T, U or X of the Board), and no part of the proceeds of any Loan will
be used to purchase or carry any margin stock in violation of said Regulation T,
U or X or to extend credit to others for the purpose of purchasing or carrying
margin stock in violation of said Regulation T, U or X.
          SECTION 3.16. Licenses and Permits. Each Loan Party possesses all
licenses, permits, authorizations, registrations, approvals and similar rights
necessary under Law for such Person to conduct its operations as now being
conducted, each of such licenses, permits, authorizations, registrations,
approvals and similar rights is valid and subsisting, in full force and effect
and enforceable by such Person, and such Person is in compliance with all terms,
conditions or other provisions of such permits, authorizations, registrations,
approvals and similar rights except where, in each case, such failure to
possess, such invalidity, or such noncompliance would not reasonably be expected
to have a Material Adverse Effect.

41



--------------------------------------------------------------------------------



 



          SECTION 3.17. Reportable Transaction. The Borrower does not intend to
treat the Loans as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event the Borrower determines to
take any action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof. Furthermore, the Borrower acknowledges that one or
more of the Lenders may treat its Loans as part of a transaction that is subject
to Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and the
Administrative Agent and such Lender or Lenders, as applicable, may file such
IRS forms or maintain such lists and other records as they may determine are
required by such Treasury Regulations.
          SECTION 3.18. Intentionally Deleted.
          SECTION 3.19. Senior Debt Status. As of the Effective Date, all
Indebtedness outstanding under the Loan Documents constitutes senior
Indebtedness of the Borrower and ranks at least pari passu in priority of
payment with all other Indebtedness owed by the Borrower, except Indebtedness of
the Borrower which may be secured by Permitted Encumbrances permitted pursuant
to Section 6.02.
          SECTION 3.20. Leases. Each Lease to which any Loan Party is a party is
in full force and effect and there is no default thereunder and no event has
occurred or is occurring which after notice or lapse of time or both will result
in such default, except for defaults which could not reasonably be expected to
have a Material Adverse Effect. Each lessee under the Leases is paying royalties
currently due under its respective Lease directly to Borrower or its
Subsidiaries and, with the exception of payment of the minimum royalties
required thereunder, lessee has not prepaid any sums payable by any lessee under
any of the Leases, except to the extent such non-payment or prepayment could not
reasonably be expected to have a Material Adverse Effect. There is no consent or
approval required under any Lease with respect to this Agreement or the
consummation of the Transactions which has not been obtained.
          SECTION 3.21. Solvency. After giving effect to the Loans and the terms
of this Agreement, the Borrower is, and will be, individually and together with
(i) its Subsidiaries, and (ii) prior to the occurrence of a Parent Event, the
Parent, Solvent.
          SECTION 3.22. Foreign Assets Control Regulation. Borrower’s use of the
proceeds of the Loans will not violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
          SECTION 3.23. Representations Regarding the Parent. Prior to the
occurrence of a Parent Event (i) the Parent has not amended its charter or
by-laws or other constituent documents in any manner that would materially and
adversely affect the rights of the Lenders under this Agreement or their ability
to enforce the same; (ii) the Parent has not changed the end of its fiscal year
to a date other than December 31; (iii) the Parent has not engaged in any
business that a master limited partnership would not be entitled to engage in
pursuant to applicable Law; (iv) the Parent has not made any changes to the
Omnibus Agreement that the Borrower and its Subsidiaries would be prohibited
from making pursuant to Section 6.15 of this Agreement; and (v) the Parent has
kept proper books of record and account in which full, true and correct entries
have been made of all dealings and transactions in relation to its business and
activities.

42



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions
     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement, a Guaranty Agreement
executed by each of the Guarantors and all other documents required by Lender in
connection with this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and all other documents required by
Lender in connection with this Agreement.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Vinson Elkins, LLP, counsel for the Borrower, relating to the
Parent, the Borrower and its Subsidiaries, this Agreement or the Transactions
and any other matters as the Required Lenders shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.
     (c) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of the general counsel of the Borrower, relating to the Parent,
the Borrower and its Subsidiaries, this Agreement or the Transactions and any
other matters as the Required Lenders shall reasonably request.
     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower,
Parent and the General Partner, the authorization of the Transactions and any
other legal matters relating to the Borrower, Parent and the General Partner,
this Agreement or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
     (f) The Administrative Agent and the Joint Lead Arrangers and Joint
Bookrunners shall have received all fees and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
     (g) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Parent and its Subsidiaries for the period ended
December 31, 2006 and (ii) satisfactory unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i)
immediately above as to which such financial statements are available.
     (h) Each of the Guarantors shall have executed and delivered to the
Administrative Agent for the benefit of the Lenders a Guaranty Agreement
substantially in the form of Exhibit “D” attached hereto.

43



--------------------------------------------------------------------------------



 



     (i) No event shall have occurred since December 31, 2006 with respect to
the Parent, the Borrower and its Subsidiaries, taken as a whole, which has had,
or could reasonably be expected to have, a Material Adverse Effect.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on March 28, 2007 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
     SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent any such representation or warranty is
stated to relate to an earlier date in which case such representation and
warranty will be true and correct on and as of such earlier date.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     SECTION 5.01. Financial Statements; Ratings Change and Other Information.
The Borrower will furnish to the Administrative Agent and each Lender:
     (a) within 90 days after the end of each fiscal year of the Parent (or, if
a Parent Event has occurred, the Borrower), on EDGAR (or (i) upon the request of
any Lender, the Borrower shall provide a copy of such statement or report
described below to any Lender that does not have access to EDGAR, or (ii) if a
Parent Event has occurred or such statement or report is no longer available on
EDGAR for any reason, a copy of such statement or report described below to each
Lender and the Administrative Agent), the Parent’s (or, if a Parent Event has
occurred, the Borrower’s) audited consolidated balance sheet and related
statements of operations, partners’ capital and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Ernst & Young L.L.P. or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any

44



--------------------------------------------------------------------------------



 



qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent, the Borrower
and its consolidated Subsidiaries (or, if a Parent Event has occurred, the
Borrower and its consolidated Subsidiaries) on a consolidated basis in
accordance with GAAP consistently applied;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Parent on EDGAR (or (i) upon the request of any
Lender, the Borrower shall provide a copy of such statement or report described
below to any Lender that does not have access to EDGAR, or (ii) if a Parent
Event has occurred or such statement or report is no longer available on EDGAR
for any reason, a copy of such statement or report described below to each
Lender and the Administrative Agent), the Parent’s (or, if a Parent Event has
occurred, the Borrower’s) consolidated balance sheet and related statements of
operations and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of the Parent’s (or, if a Parent Event has occurred, the
Borrower’s) Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent, the Borrower and
its consolidated Subsidiaries (or, if a Parent Event has occurred, the Borrower
and its consolidated Subsidiaries) on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.17 and Section 6.18, and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the last audited financial statements delivered pursuant to
Section 5.01(a) above and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
     (d) promptly after the same become publicly available, on EDGAR (or
(i) upon the request of any Lender, the Borrower shall provide a copy of such
statement or report described below to any Lender that does not have access to
EDGAR, or (ii) if a Parent Event has occurred or such statement or report is no
longer available on EDGAR for any reason, a copy of such statement or report
described below to each Lender and the Administrative Agent) copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, as the case may be; and
     (e) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Parent, the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
     SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default of which Borrower has, or could
reasonably be expected to have, knowledge;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Parent,
the Borrower or any Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

45



--------------------------------------------------------------------------------



 



     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Borrower and its Subsidiaries in an aggregate
amount that could reasonably be expected to have a Material Adverse Effect; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
     SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except where the failure to do so in each case could not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03.
     SECTION 5.04. Payment of Obligations. The Borrower will cause each of its
Subsidiaries to, pay its obligations before the same shall become delinquent or
in default, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition in
accordance with industry practice, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.
     SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice and subject
to applicable safety rules and regulations, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.
     SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only (i) to refinance amounts outstanding under the Original
Credit Agreement; (ii) to pay the fees, expenses and other transaction costs of
the Transactions contemplated hereby, (iii) to fund

46



--------------------------------------------------------------------------------



 



working capital needs, (iv) to fund acquisitions permitted hereunder and engage
in other transactions permitted hereby, and (v) for general corporate purposes
of the Borrower and its Subsidiaries. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Board, including Regulations T, U and
X. Letters of Credit will be issued only to support the working capital needs
and general corporate obligations of the Borrower and its Subsidiaries relating
to their respective lines of business.
     SECTION 5.09. Compliance with ERISA. In addition to and without limiting
the generality of Section 5.07, the Borrower shall, and shall cause its
Subsidiaries to, (a) comply in all material respects with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit plans (as defined in ERISA), (b) not take
any action or fail to take action the result of which could be (i) a liability
to the PBGC or (ii) a past due liability to any Multiemployer Plan, (c) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or any tax under the Code, and (d) operate each employee benefit
plan in such a manner that will not incur any tax liability under Section 4980B
of the Code or any liability to any qualified beneficiary as defined in
Section 4980B of the Code except to the extent, in each case, where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect. The Borrower shall, and shall cause its Subsidiaries to, furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any employee benefit plan sponsored, maintained or contributed
to by any of said Persons and/or the Parent, as may be reasonably requested by
the Administrative Agent.
     SECTION 5.10. Intentionally Deleted
     SECTION 5.11. Compliance with Environmental Laws; Environmental Reports.
(i) In addition to and without limiting the generality of Section 5.07, the
Borrower shall, and shall cause its Subsidiaries to, (i) comply in all material
respects with all Environmental Laws applicable to its operations and real
property except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect; (ii) obtain
and renew all material Governmental Approvals required under Environmental Laws
applicable to its operations and real property except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; and (iii) conduct any Response legally required by
Borrower or any of its Subsidiaries in accordance with applicable Environmental
Laws except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
     SECTION 5.12. Further Assurances. The Borrower will, and will cause its
Subsidiaries to, at its own cost and expense, to promptly (i) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments the Administrative Agent may reasonably require from time to time in
order to carry out more effectively the purposes of the Loan Documents.
     SECTION 5.13. Tax Shelter Regulations. If the Borrower determines to take
any action inconsistent with Section 3.17, the Borrower will promptly notify the
Administrative Agent thereof and will promptly deliver to the Administrative
Agent a duly completed copy of IRS Form 8886 (or any successor form). The
Borrower acknowledges that, upon any such notification, any Lender may treat its
Loans hereunder as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender will maintain the lists and other
records required by such Treasury Regulation.

47



--------------------------------------------------------------------------------



 



     SECTION 5.14. Leases; Material Contracts. The Borrower will perform and
observe, or cause to be performed and observed, all of the covenants and
conditions required to be performed by it or any of its Subsidiaries under each
Lease, except where such failure could not reasonably be expected to have a
Material Adverse Effect. The Borrower will promptly notify the Administrative
Agent in writing of the receipt by the Borrower or any Subsidiary of any notice
from any third party to the Borrower or any Subsidiary of any material default
under, or the termination of, any Material Contract pursuant to the provisions
of such Material Contract, and will promptly cause a copy of each such notice
received by the Borrower or any Subsidiary from any third party to be delivered
to the Administrative Agent.
     SECTION 5.15. Clean-Down Period. The Borrower will cause the aggregate
outstanding principal balance of Distribution Loans to be zero for a period of
at least fifteen (15) consecutive days during each twelve month period.
     SECTION 5.16. Guaranties. Immediately upon the formation or acquisition of
any entity which meets the definition of a Guarantor, such Guarantor shall
execute and deliver to the Administrative Agent for the benefit of the Lenders a
Guaranty Agreement substantially in the form of Exhibit “D” attached hereto;
provided, however, that the following entities shall have until June 1, 2007 to
execute and deliver to the Administrative Agent the Guaranty Agreements: Little
River Transport, LLC, a Delaware limited liability company, and Williamson
Transport, LLC, a Delaware limited liability company, provided however that upon
satisfaction by the Borrower of the conditions set forth in Section 9.17 hereof,
the provisions of this Section 5.16 shall no longer be applicable.
ARTICLE VI
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
     SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) Indebtedness created hereunder;
     (b) unsecured Indebtedness of the Borrower so long as the incurrence or
maintenance of such Indebtedness does not cause a Default or an Event of Default
under any other provision of this Agreement;
     (c) Indebtedness existing on the date hereof and set forth in
Schedule 6.01, and any extensions, refinancing, renewals or replacements of any
such Indebtedness; provided that such Indebtedness is not increased in
connection therewith except for increases in an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such extension, renewal, refinancing, or
replacement and in an amount equal to any existing commitments unutilized
thereunder, and is not secured by any additional assets;
     (d) purchase money Indebtedness (including Capital Lease Obligations) of
the Borrower or any of its Subsidiaries representing the portion of the purchase
price of any office equipment, data processing equipment (including, without
limitation, computer and computer peripheral equipment), trucks, tractors,
trailers and other transportation equipment which may be secured by Liens
permitted

48



--------------------------------------------------------------------------------



 



under Section 6.02; provided that the aggregate principal amount of Indebtedness
permitted by this clause (d) shall not exceed $25,000,000 at any time
outstanding;
     (e) any Indebtedness incurred or assumed in connection with any transaction
or acquisition permitted by Section 6.19 hereof;
     (f) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary;
     (g) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
     (h) Indebtedness consisting of surety bonds that the Borrower or any
Subsidiary is required to obtain in order to comply with applicable Law or the
requirements of any Governmental Authority.
     SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and any extensions, renewals and replacements
thereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and any
extensions, renewals and replacements thereof;
     (d) Liens securing the Indebtedness permitted by clause (d) of Section 6.01
and placed on the property described therein contemporaneously with the purchase
thereof or within 90 days thereafter, by the Borrower or any of its Subsidiaries
to secure all or a portion of the purchase price thereof; provided that such
Lien shall not extend to any other property or assets of the Borrower or its
Subsidiaries;
     (e) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests and
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iii) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

49



--------------------------------------------------------------------------------



 



     (f) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased, and any interest of a landowner in the case
of easements entered into by the Borrower or any of its Subsidiaries in the
ordinary course of its business and covering only the property subject to the
easement;
     (g) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all its Subsidiaries) $25,000,000 at any one time;
     (h) any Lien created or assumed by the Borrower or any Subsidiary in
connection with the issuance of Indebtedness, the interest on which is
excludable from gross income of the holder of such Indebtedness pursuant to the
Code, for the purpose of financing, in whole or in part, the acquisition or
construction of property or assets to be used by the Borrower or its
Subsidiaries;
     (i) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;
     (j) any Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Indebtedness is not
increased except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets; and
     (k) Liens securing Indebtedness permitted by Section 6.01(e); provided that
the Indebtedness secured thereby does not exceed 100% of the fair market value
of the assets or Equity Interests acquired in such transaction or acquisition.
     (l) Liens on deposit accounts and the cash therein not exceeding
$30,000,000 in the aggregate granted pursuant to (i) that certain Deposit
Account Control Agreement among Adena Minerals, LLC, a limited liability company
organized under the laws of the State of Delaware, Little River Transport, LLC
(formerly known as Gatling Transport, LLC), a limited liability company
organized under the laws of the State of Delaware and Zions First National Bank
to be entered into in connection with the termination of the Tenancy-in-Common
Agreement for Little River Transport, LLC, (ii) that certain Deposit Account
Control Agreement among Adena Minerals, LLC, a limited liability company
organized under the laws of the State of Delaware, Williamson Transport, LLC, a
limited liability company organized under the laws of the State of Delaware,
Williamson Energy, LLC, a limited liability company organized under the laws of
the State of Delaware and Zions First National Bank to be entered into in
connection with the termination of the Tenancy-in-Common Agreement for
Williamson Transport, LLC, and (iii) other similar deposit account control
agreements to be entered into in connection with the termination of
Tenancy-in-Common Agreements for a party to any such deposit account control
agreement.
     SECTION 6.03. Fundamental Changes. Neither the Borrower nor any Subsidiary
will merge or consolidate with or into any other Person nor shall any Subsidiary
liquidate or dissolve, except that if before and after giving effect to such
merger or consolidation, there exists no Default or Event of Default (A) the
Borrower or any Subsidiary may merge or consolidate with any Person so long as
the Borrower or such Subsidiary is the surviving Person; (B) a Subsidiary may
merge into the Borrower in a transaction in which the Borrower is the surviving
Person; (C) a Subsidiary may merge into any other

50



--------------------------------------------------------------------------------



 



Subsidiary; and (D) any Subsidiary may liquidate or dissolve if such liquidation
or dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.
     SECTION 6.04. Investments, Loans, Advances and Guarantees. The Borrower
will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or Guarantee any Indebtedness of, or make or permit to exist any
investment or any other interest in, any other Person, except that, so long as
no Default or Event of Default shall have occurred and be continuing or will
result therefrom, the Borrower and its Subsidiaries may make:
     (a) Permitted Investments;
     (b) investments by the Borrower in the Equity Interests of its Subsidiaries
and investments by any Subsidiary in the Borrower or any other Subsidiary;
     (c) loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary;
     (d) Guarantees constituting Indebtedness permitted by Section 6.01;
     (e) investments consisting of non-cash consideration with respect to any
sale of assets by the Borrower or any Subsidiary;
     (f) Swap Agreements to the extent permitted under Section 6.05;
     (g) any purchases or other acquisitions of all or substantially all of the
Equity Interests in any Person permitted by Section 6.19; provided that,
immediately upon consummation thereof, such Person will be a Guarantor if
required by Section 5.16 (including, without limitation, as a result of a merger
or consolidation otherwise permitted under this Agreement);
     (h) investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable arising from the grant of trade
credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by the Borrower or any Subsidiary in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to prevent or limit financial loss;
     (i) to the extent not prohibited by Law, loans and advances to the
officers, directors and employees of the Borrower and its Subsidiaries made from
time to time in the ordinary course of business; provided that the aggregate
amount of investments permitted by this clause (l) shall not exceed $500,000 at
anytime outstanding; and
     (j) investments not otherwise permitted by this Section 6.04 in an
aggregate amount not to exceed $25,000,000 at anytime outstanding.
     SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating

51



--------------------------------------------------------------------------------



 



rate to another floating rate, from floating to fixed rates or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.
     SECTION 6.06. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payments, except that so long as no
Default or Event of Default shall have occurred and be continuing and provided
that no Default or Event of Default would result from the making of such
Restricted Payment:
     (i) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary; and
     (ii) the Borrower may declare, make or incur a liability to make
distributions to the Parent to fund Quarterly Distributions; provided that
(A) such Quarterly Distributions are made in accordance with the provisions of
the Partnership Agreement, and (ii) the aggregate amount of Quarterly
Distributions made by the Parent with respect to any fiscal quarter shall not
exceed Available Cash for such fiscal quarter.
     SECTION 6.07. Transactions with Affiliates. Except as otherwise permitted
hereunder, the Borrower will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) as permitted by
the Partnership Agreement, and (b) transactions between or among the Borrower
and its Subsidiaries not involving any other Affiliate.
     SECTION 6.08. Sales of Assets. Neither the Borrower nor any Subsidiary
shall enter into any arrangement, direct or indirect, with any Person other than
a Loan Party pursuant to which the Borrower or any Subsidiary shall sell or
otherwise transfer or dispose of any property, real, personal or mixed, whether
now owned or hereafter acquired, except (i) sales, transfers or dispositions in
the ordinary course of business and the granting of any option or other right to
purchase or otherwise acquire property in the ordinary course of business,
(ii) sales, transfers or dispositions not in the ordinary course of business
provided that the aggregate proceeds of all such sales, transfers and
dispositions permitted by this item (ii) shall not exceed, (A) from the date
hereof during any period of twelve (12) consecutive months more than $25,000,000
and (B) during the term hereof more than $100,000,000, (iii) sales of wetlands
credits, (iv) sales, transfers or dispositions of property that are no longer
commercially viable to maintain or obsolete, surplus or worn-out property,
whether now owned or hereafter acquired, (v) sales, transfers or dispositions of
equipment or real property to the extent that (A) such equipment or real
property is exchanged for credit against the purchase price of similar
replacement equipment or real property, or (B) the proceeds of such sales,
transfers or dispositions are reasonably promptly, but in any event within
360 days, applied to the purchase price of such replacement equipment or real
property, (vi) the sale, transfer or disposition of certain timber properties
more specifically described on Schedule 6.08, (vii) dispositions resulting from
the bona fide exercise by a Governmental Authority of its actual power of
eminent domain or other dispositions otherwise required by applicable law, and
(viii) dispositions of property subject to a Permitted Encumbrance that are
transferred to a lienholder or its designee in satisfaction or settlement of the
lienholder’s claim or a realization upon a security interest permitted under
this Agreement..
     SECTION 6.09. Constituent Documents. The Borrower will not, and will not
permit any Subsidiary to, amend its charter or by-laws or other constituent
documents in any manner that would materially and adversely affect the rights of
the Lenders under this Agreement or their ability to enforce the same.

52



--------------------------------------------------------------------------------



 



     SECTION 6.10. Regulation T, U and X Compliance. The Borrower shall not and
shall not permit any Subsidiary to use the proceeds of the Loans to purchase or
carry Margin Stock (as defined in Regulation U), or otherwise act so as to cause
any Lender, in extending credit hereunder, to be in contravention of Regulations
T, U or X.
     SECTION 6.11. Sales and Leasebacks. Except to the extent such leases in the
aggregate would not require total payments of more than $10,000,000 per annum,
the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired that (i) the Borrower or any
of its Subsidiaries has sold or transferred or is to sell or transfer to any
other Person (other than the Borrower or any of its Subsidiaries) or (ii) the
Borrower or any of its Subsidiaries intends to use for substantially the same
purpose as any other property that has been or is to be sold or transferred by
the Borrower or any of its Subsidiaries to any Person (other than the Borrower
or any of its Subsidiaries) in connection with such lease.
     SECTION 6.12. Changes in Fiscal Year. The Borrower shall not change the end
of its fiscal year to a date other than December 31.
     SECTION 6.13. Change in the Nature of Business. The Borrower shall not
engage directly or indirectly in any business activity that would cause less
than 90% of the gross income of the Borrower to constitute “qualifying income”
within the meaning of Section 7704(d) of the Code.
     SECTION 6.14. Limitation on Restrictions on Subsidiary Distributions. The
Borrower shall not, and shall not permit any of its Subsidiaries to enter into
or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any Subsidiary to make Restricted Payments in respect of any
Equity Interests of such Subsidiary held by, or pay any Indebtedness owed to,
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by applicable Law or by this
Agreement, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition) to the extent such restrictions are listed on Schedule 6.14 attached
hereto, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, and (iv) the
foregoing shall not apply to restrictions and conditions contained in the
documentation evidencing any Indebtedness permitted hereunder; provided that in
no event shall such restrictions and conditions contained in such documentation
evidencing such permitted Indebtedness be more restrictive than the restrictions
and conditions set forth in Section 6.06 of this Agreement and this
Section 6.14.
     SECTION 6.15. Changes to the Omnibus Agreement. Without the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld or delayed, neither the Borrower nor any of its Subsidiaries shall
(i) make any material change to the terms of the Omnibus Agreement, (ii) release
any party from its obligations under the Omnibus Agreement or (iii) fail to
diligently enforce the Omnibus Agreement and avail itself of the rights and
indemnities available thereunder, except in each case, where such change,
release or failure could not reasonably be expected to have a Material Adverse
Effect.
     SECTION 6.16. Changes to the Note Purchase Agreements. The Borrower will
not agree to, and will not permit any amendment to the Note Purchase Agreements
which would (i) make the covenants in Section 10 of the Note Purchase Agreements
more restrictive on the Borrower than the corresponding financial covenants in
Section 6.17 and Section 6.18 hereof or (ii) make the events of

53



--------------------------------------------------------------------------------



 



default in Section 11 of the Note Purchase Agreements more restrictive on the
Borrower than the Events of Default hereunder, in each case, without the consent
of the Required Lenders; provided, however, that in no event shall the covenants
set forth in Section 10 of the Note Purchase Agreements and the events of
default set forth in the Note Purchase Agreements as in effect on the date
hereof be deemed to be more restrictive than the corresponding covenants set
forth in Section 6.17 and Section 6.18 and the Events of Default hereunder. If
there is in existence a Default or Event of Default, the Borrower will not make
any voluntary prepayments of principal or interest on the notes outstanding
under the Note Purchase Agreements.
     SECTION 6.17. Minimum Interest Coverage Ratio. The Borrower shall not
permit the Interest Coverage Ratio as of the last day of any fiscal quarter to
be less than 4.0 to 1.0.
     SECTION 6.18. Maximum Leverage Ratio. The Borrower shall not permit the
Leverage Ratio as of the last day of any fiscal quarter to exceed 3.75 to 1.0;
provided, however, that, if during any one of the four fiscal quarters with
respect to which the Leverage Ratio is being determined, the Borrower or any
Subsidiary has purchased or otherwise acquired the Equity Interests of any
Person or all or substantially all of the assets of any Person in a transaction
otherwise permitted by the terms of this Agreement (an “Acquisition”), then the
Leverage Ratio shall not exceed 4.0 to 1.0 with respect to (i) the fiscal
quarter in which the Acquisition occurred and (ii)(A) if such Acquisition occurs
during the first half of such fiscal quarter, the two fiscal quarters
immediately following the fiscal quarter in which such Acquisition occurred, or
(B) if such Acquisition occurs during the second half of such fiscal quarter,
the three fiscal quarters immediately following the fiscal quarter in which such
Acquisition occurred.
     SECTION 6.19. Permitted Acquisitions. The Borrower shall not, except as
otherwise permitted or required in this Agreement, purchase or otherwise
acquire, or permit any Subsidiary to purchase or acquire, any Equity Interests
in, any obligations or stock of, or any other interest in, or all or
substantially all of the assets of, any Person whatsoever unless (i) permitted
by Section 6.03 above, or (ii) (a) immediately prior to and after giving effect
to any such purchase or acquisition, no Default or Event of Default shall have
occurred or be continuing or will result therefrom, (b) such purchase or
acquisition is consummated in accordance with applicable Law, and
(c) immediately after giving effect to such purchase or acquisition of a company
or business pursuant to this Section 6.19, the Borrower shall be in pro forma
compliance with the covenants set forth in Section 6.17 and Section 6.18 above,
as evidenced by a certificate of the chief financial officer of the Borrower
delivered to the Administrative Agent on the earlier of (i) the date that
Borrower submits a Borrowing Request if Borrower is making a Borrowing in
connection therewith, or (ii) the date that Borrower consummates the transaction
requiring the delivery of such certificate.
ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

54



--------------------------------------------------------------------------------



 



     (c) any representation or warranty made or deemed made by or on behalf of
any Loan Party in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect when made or deemed made;
     (d) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to existence) or 5.08
or in Article VI;
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or in any other Loan Document, and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
     (f) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable or within any applicable grace
period;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (i) any Loan Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
     (j) any Loan Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
     (k) one or more final non-appealable judgments for the payment of money in
an aggregate amount in excess of $25,000,000 (net of insurance coverage which is
reasonably expected to be paid by the insurer thereunder as confirmed by such
insurer) shall be rendered against any Loan Party or

55



--------------------------------------------------------------------------------



 



any combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party to enforce any such judgment and is not released,
vacated or fully bonded within 60 days after its attachment or levy;
     (l) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Borrower and its Subsidiaries in an aggregate
amount that could reasonably be expected to have a Material Adverse Effect;
     (m) a Change in Control shall occur;
     (n) this Agreement or any other Loan Document ceases to be valid and
binding on any Loan Party in any material respect or is declared null and void
in any material respect, or the validity or enforceability thereof is contested
by any Loan Party or any Loan Party denies it has any or further liability under
this Agreement or under the other Loan Documents to which it is a party;
     (o) prior to the occurrence of a Parent Event, the Parent fails to keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business except where
the failure to do so in each case could not reasonably be expected to have a
Material Adverse Effect; or
     (p) prior to the occurrence of a Parent Event, any of the following events
occur and continue unremedied for a period of thirty (30) days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) (i) the Parent fails to pay its obligations
before the same shall become delinquent or in default, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect,
except where (A) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (B) the Parent has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, and (C) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect; (ii) the Parent fails to permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice and subject to applicable safety rules and regulations, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; (iii) the Parent fails to comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; or (iv) (A) the
Parent fails to comply in all material respects with all applicable provisions
of ERISA and the regulations and published interpretations thereunder with
respect to all employee benefit plans (as defined in ERISA), (B) the Parent
takes any action, or fails to take action, the result of which could be a
liability to the PBGC or a past due liability to any Multiemployer Plan, (C) the
Parent participates in any prohibited transaction that could result in any civil
penalty under ERISA or any tax under the Code, or (D) the Parent does not
operate each employee benefit plan in such a manner that will not incur any tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code except to the extent, in
each case, where the failure to do so would not reasonably be expected to result
in a Material Adverse Effect;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and

56



--------------------------------------------------------------------------------



 



thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

57



--------------------------------------------------------------------------------



 



     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
Miscellaneous
     SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight

58



--------------------------------------------------------------------------------



 



courier service, mailed by certified or registered mail or sent by telecopy (or
sent by email as set forth in Section 9.01(c) below), as follows:
     (i) if to the Borrower, to it at 601 Jefferson, Suite 3600, Houston, Texas
77002, Attention of Dwight L. Dunlap (Telecopy No. (713) 751-7515; Email
address: ddunlap@quintanaminerals.com);
     (ii) if to the Administrative Agent, to it at 2 Penns Way, 1st Floor, New
Castle, Delaware 19720, Attention of Vincent Fratta (Telecopy No.
(212) 994-0961); and
     (iii) if to any other Lender, to it at its address (or telecopy number or
email address) set forth in its Administrative Questionnaire.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     (c) The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under the Credit Agreement prior to
the scheduled date therefor, (iii) provides notice of any default or event of
default under the Credit Agreement, or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of the Credit Agreement
and/or any borrowing or other extension of credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
“oploanswebadmin@citigroup.com”. In addition, the Borrower agrees to continue to
provide the Communications to the Agent in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.
     The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”). The Borrower acknowledges that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.
     The Platform is provided “as is” and “as available”. The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the agent
parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the

59



--------------------------------------------------------------------------------



 



Borrower, any Lender or any other person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the internet, except to the extent the
liability of any agent party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct.
     The Administrative Agent agrees that the receipt of the Communications by
the Agent at its e-mail address set forth above shall constitute effective
delivery of the Communications to the Agent for purposes of the Loan Documents.
Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission, and (ii) that the foregoing notice may be sent to such e-mail
address. Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
     (d) Any party hereto may change its address, telecopy number or email
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release any Guarantor, or (vi) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any

60



--------------------------------------------------------------------------------



 



consent hereunder, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Issuing Bank hereunder without the
prior written consent of the Administrative Agent or the Issuing Bank, as the
case may be.
     SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable out of pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of one counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the Transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers and Joint Bookrunners, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
un-reimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the un-reimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.
     (d) Each Loan Party shall defend and indemnify the Administrative Agent and
each Lender and hold them harmless from and against all loss, liability, damage,
expense, claims, costs, fines, penalties, assessments (including interest on any
of the foregoing) and reasonable attorneys’ fees, suffered

61



--------------------------------------------------------------------------------



 



or incurred by the Administrative Agent or any Lender which arise, result from
or in any way relate to a breach or violation by any Loan Party of any
applicable Environmental Laws, either prior to or subsequent to the date hereof,
including the assertion or imposition of any Lien on any Loan Party’s assets, or
which relate to or arise out of any Environmental Liability. Each Loan Party’s
obligations hereunder shall survive the termination of this Agreement and the
repayment of the Loans.
     (e) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (f) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.
     SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; and
          (C) the Issuing Bank.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000, and in
increments of $1,000,000

62



--------------------------------------------------------------------------------



 



in excess thereof, unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

63



--------------------------------------------------------------------------------



 



     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d), Section 2.06(e),
Section 2.07(b), Section 2.18(d) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.
     (i) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that (i) no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto and (ii) such Lender delivers to Borrower and
Administrative Agent written notice thereof.

64



--------------------------------------------------------------------------------



 



     SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
     SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement,

65



--------------------------------------------------------------------------------



 



or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential

66



--------------------------------------------------------------------------------



 



basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
     SECTION 9.15. Separateness. The Lenders acknowledge that (i) the Lenders
have advanced funds to the Borrower in reliance upon the separateness of the
Parent and the Borrower from each other and from any other Persons, and (ii) the
Borrower has assets and liabilities that are separate from those of other
Persons, including the Parent.
     SECTION 9.16. No Personal Liability of Directors, Officers, Employees and
Unitholders. No director, officer, partner, employee, member or manager of the
General Partner will have any liability for any obligations of the Borrower, or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Lender waives and releases all such liability. This waiver
and release are part of the consideration for the making of the Loans and the
issuance of Letters of Credit.
     SECTION 9.17. Release of Guaranty Agreements. Upon satisfaction of the
following conditions precedent, the Lenders will execute, at Borrower’s expense,
a release of all Guaranty Agreements: (a) Borrower achieves a public debt rating
of at least BBB- from S&P or Baa3 from Moody’s; (b) at Borrower’s expense, this
Agreement and the other Loan Documents are amended in form and substance
reasonably satisfactory to the Required Lenders to provide for a limit equal to
10% of Borrower’s consolidated net tangible assets on the sum of
(i) consolidated secured Indebtedness of Borrower and its Subsidiaries and (ii)
unsecured Indebtedness of the Subsidiaries; and (c) no Default or Event of
Default has occurred and is continuing or would result under this Agreement or
the other Loan Documents, as so amended.

67



--------------------------------------------------------------------------------



 



     SECTION 9.18. Renewal and Extension. The Indebtedness arising under this
Agreement is a renewal, extension and restatement on revised terms of (but not
an extinguishment or novation of) the Prior Indebtedness and, from and after the
date hereof, the terms and provisions of the Prior Credit Documents shall be
superseded by the terms and provisions of this Agreement. Borrower hereby agrees
that (i) the Prior Indebtedness, all accrued and unpaid interest thereon, and
all accrued and unpaid fees under the Prior Credit Documents shall be deemed to
be Indebtedness of Borrower outstanding under and governed by this Agreement and
(ii) all Liens, if any, securing the Prior Indebtedness shall continue in full
force and effect to secure the Indebtedness. On the Effective Date, (i) the
Administrative Agent shall and is hereby authorized and directed to reallocate
among the Lenders all Borrowings in accordance with the Lenders’ respective
revised Commitments hereunder (if any), and (ii) the Borrower shall make all
necessary prepayments of Borrowings necessary to effect such reallocation.
[END OF TEXT]

68



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

              BORROWER:
 
            NRP (OPERATING) LLC,     a Delaware limited liability company
 
       
 
  By:   /s/ Dwight L. Dunlap
 
       
 
      Dwight L. Dunlap,
 
      Chief Financial Officer

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              CITIBANK, N.A.,     a national banking association
 
       
 
  By:   /s/ Mason A. McGurrin
 
       
 
  Name:   Mason A. McGurrin
 
  Title:   Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Jonathan R. Richardson
 
       
 
  Name:   Jonathan R. Richardson
 
  Title:   Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BANK OF MONTREAL
 
       
 
  By:   /s/ John MacLeen Cook
 
       
 
  Name:   John MacLeen Cook
 
  Title:   Director

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS
 
       
 
  By:   /s/ Mark A. Cox
 
       
 
  Name:   Mark A. Cox
 
  Title:   Managing Director
 
       
 
  By:   /s/ Greg Smothers
 
       
 
  Name:   Greg Smothers
 
  Title:   Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              BRANCH BANKING AND TRUST COMPANY
 
       
 
  By:   /s/ Timothy A. Paxton
 
       
 
  Name:   Timothy A. Paxton
 
  Title:   Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              THE HUNTINGTON NATIONAL BANK
 
       
 
  By:   /s/ L. Blair DeVan
 
       
 
  Name:   L. Blair DeVan
 
  Title:   Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              COMERICA BANK
 
       
 
  By:   /s/ Josh Strong
 
       
 
  Name:   Josh Strong
 
  Title:   Corporate Banking Officer

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              COMPASS BANK
 
       
 
  By:   /s/ Dorothy Marchand
 
       
 
  Name:   Dorothy Marchand
 
  Title:   Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              ROYAL BANK OF CANADA
 
       
 
  By:   /s/ Don J. McKinnerney
 
       
 
  Name:   Don J. McKinnerney
 
  Title:   Authorized Signatory

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              AMEGY BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ W. Bryan Chapman
 
       
 
  Name:   W. Bryan Chapman
 
  Title:   Senior Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



     The undersigned (the “Credit Support Parties”) executed those certain
Guaranty Agreements, dated as of October 29, 2004 or those certain Guaranty
Agreements dated as of February 27, 2007. The Credit Support Parties hereby
acknowledge that they have reviewed the terms and provisions of the Original
Credit Agreement, the notes executed in connection herewith, the other Loan
Documents and this Agreement and consent to the amendment of the Original Credit
Agreement effected pursuant to this Agreement. The Credit Support Parties are
executing this Agreement to evidence their agreement that their obligations and
agreements under said Guaranty Agreements are hereby ratified, reaffirmed,
brought forward, renewed and extended until the Obligations (as defined in the
Guaranty Agreements) shall have been fully paid and discharged.
     The Credit Support Parties specifically reaffirm and extend their
obligations under the Guaranty Agreements to cover all Obligations as same have
been created, amended and/or restated by or in connection with this Agreement.
The Guaranty Agreements and all the terms thereof shall remain in full force and
effect and the Credit Support Parties hereby acknowledge and agree that same are
valid and existing and that each of the Credit Support Parties’ obligations
thereunder shall not be impaired or limited by the execution or effectiveness of
this Agreement. Each Credit Support Party hereby represents and warrants that
all representations and warranties contained in this Agreement and the other
Loan Documents to which it is a party or otherwise bound are true, correct and
complete in all material respects on and as of the date of this Agreement,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true, correct and complete in all
material respects on and as of such earlier date. Lender hereby preserves all
its rights against the Credit Support Parties under the Guaranty Agreements.
     Each Credit Support Party acknowledges and agrees that (i) notwithstanding
the conditions to the effectiveness set forth in this Agreement, such Credit
Support Party is not required by the terms of the Original Credit Agreement,
this Agreement or any other Loan Document to consent to the amendments of the
Original Credit Agreement effected pursuant to this Amendment and (ii) nothing
in the Original Credit Agreement, this Agreement or any other Loan Document
shall be deemed to require the consent of such Credit Support Party to any
future amendments to this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1



--------------------------------------------------------------------------------



 



     

                  Credit Support Parties:
      WBRD LLC,     a Delaware limited liability company;     WPP LLC,
a Delaware limited liability company;     ACIN LLC,     a Delaware limited
liability company;     HOD LLC,     a Delaware limited liability company;    
GATLING MINERAL, LLC,     a Delaware limited liability company;     INDEPENDENCE
LAND COMPANY LLC,     a Delaware limited liability company;     SHEPARD BOONE
COAL COMPANY LLC,     a Delaware limited liability company
 
                By:   NRP (Operating) LLC, as sole Member of each         of the
above named entities
 
           
 
      By:   /s/ Dwight L. Dunlap
 
           
 
          Dwight L. Dunlap,
 
          Chief Financial Officer

2



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:                                                               
 
       
2.
  Assignee:                                                               
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower(s):                                                               
 
       
4.
  Administrative Agent:  
                                                            , as the
administrative agent under the
 
      Credit Agreement
 
       
5.
  Credit Agreement:   [The [amount] Amended and Restated Credit Agreement dated
as of
 
                           among [name of Borrower(s)], the Lenders parties
thereto,
 
      [name of Administrative Agent], as Administrative Agent, and the
 
      other agents parties thereto]

 

1   Select as applicable.

Exhibit A - Page 1



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                  Aggregate Amount of   Amount of   Percentage Assigned of
Commitment/Loans   Commitment/Loans   Commitment/Loans2 for all Lenders  
Assigned        
$
  $         %  
$
  $         %  
$
  $         %  

Effective Date:                                          ,
20                     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

              ASSIGNOR
 
            [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
  Title:    
 
            ASSIGNEE
 
            [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
  Title:    

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

Exhibit A - Page 2



--------------------------------------------------------------------------------



 



          [Consented to and]3 Accepted:    
 
        [NAME OF ADMINISTRATIVE AGENT], as     Administrative Agent    
 
       
By
       
 
 
 
   
Title:
       
 
        [Consented to:]4    
 
        [NAME OF RELEVANT PARTY]    
 
       
By
       
 
 
 
   
Title:
       

 

3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   4   To be added only if the consent of the
Borrower and/or other parties (e.g. Issuing Bank) is required by the terms of
the Credit Agreement.

Exhibit A - Page 3



--------------------------------------------------------------------------------



 



Annex 1 to Assignment and Assumption
[__________________]5
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment
 

5   Describe Credit Agreement at option of Administrative Agent.

Exhibit A - Page 4



--------------------------------------------------------------------------------



 



and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

Exhibit A - Page 5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMMITMENT INCREASE AGREEMENT
               This Commitment Increase Agreement dated as of
[                    ] (this “Agreement”) is among (i) NRP (Operating) LLC (the
“Borrower”), (ii) Citibank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under the Amended and Restated Credit Agreement dated as
of                     , 2007 (as the same may be amended or otherwise modified
from time to time, the “Credit Agreement”, capitalized terms that are defined in
the Credit Agreement and not defined herein are used herein as therein defined)
among the Borrower, the Lenders party thereto, Citigroup Global Markets, Inc.
and Wachovia Bank, National Association, as Joint Lead Arrangers and Joint
Bookrunners, the Administrative Agent, and (iii)
                                         (the “Increasing Lender”).
               Preliminary Statements
     (A) Pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the total Commitments under the Credit Agreement by agreeing
with a Lender to increase that Lender’s Commitment.
     (B) The Borrower has given notice to the Administrative Agent of its
intention to increase the total Commitments pursuant to such Section 2.20 by
increasing the Commitment of the Increasing Lender from $                    to
$                    , and the Administrative Agent is willing to consent
thereto.
               Accordingly, the parties hereto agree as follows:
               SECTION 1. Increase of Commitment. Pursuant to Section 2.20 of
the Credit Agreement, the Commitment of the Increasing Lender is hereby
increased from $                     to                     .
               SECTION 2. Consent. The Administrative Agent hereby consents to
the increase in the Commitment of the Increasing Bank effectuated hereby.
               SECTION 3. Governing Law. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of New York.
               SECTION 4. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
               SECTION 5. Increasing Lender Credit Decision. The Increasing
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on the financial statements
referred to in Section 3.05 of the Credit Agreement or the most recent financial
statements delivered pursuant to Section 5.01 thereof and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and to agree to the various matters set
forth herein. The Increasing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such

Exhibit B - Page 1



--------------------------------------------------------------------------------



 



documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement.
               SECTION 6. Representation and Warranties of the Borrower. The
Borrower represents and warrants as follows:

  (a)   The execution, delivery and performance by the Borrower of this
Agreement are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporation action and do not contravene (i) the Borrower’s
certificate of incorporation or by-laws or (ii) any indenture, loan agreement or
other similar agreement or instrument binding on the Borrower.     (b)   No
authorization, consent or approval any governmental body or agency is required
for the valid execution, delivery and performance by the Borrower of this
Agreement.     (c)   This Agreement constitutes a valid and binding agreement of
the Borrower enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and equitable principles of general applicability.  
  (d)   The aggregate amount of the Commitments under the Credit Agreement,
including any increases pursuant to Section 2.20 thereof, does not exceed
$450,000,000.     (e)   No Default or Event of Default has occurred and is
continuing.

               SECTION 7. Expenses. The Borrower agrees to pay all reasonable
costs and expenses of the Administrative Agent within ten Business Days after
notice thereof in connection with the preparation, negotiation, execution and
delivery of this Agreement, including, without limitation, the reasonable fees
and out-of-pocket expenses of one counsel for the Administrative Agent with
respect thereto.
               SECTION 8. Effectiveness. When, and only when, the Administrative
Agent shall have received counterparts of, or telecopied signature pages of,
this Agreement executed by the Borrower, the Administrative Agent and the
Increasing Lender, this Agreement shall become effective as of the date first
written above.

Exhibit B - Page 2



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed by their respective officers thereunder duly authorized, as of
the date first above written.

             
 
  BORROWER:        
 
                NRP (OPERATING) LLC,     a Delaware limited liability company
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
                  ADMINISTRATIVE AGENT:
 
                CITIBANK, N.A.,     a national banking association
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
                  INCREASING LENDER:
 
                [NAME OF INCREASING LENDER]
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit B - Page 3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NEW LENDER AGREEMENT
               This New Lender Agreement (this “Agreement”) dated as of
[                    ] is among NRP (Operating) LLC (the “Borrower”), Citibank,
N.A., in its capacity as administrative agent (the “Administrative Agent”) under
the Credit Agreement described below, and [                    ] (“New Lender”).
Capitalized terms used herein without definition have the meanings assigned to
such terms in the Credit Agreement.
PRELIMINARY STATEMENTS
               A. Pursuant to Section 2.20 of the Amended and Restated Credit
Agreement dated as of                     , 2007 (as the same may be amended or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Lenders from time to time party thereto, the Administrative Agent
and Citigroup Global Markets, Inc. and Wachovia Capital Markets, LLC, as Joint
Lead Arrangers and Joint Bookrunners, the Borrower has the right, subject to the
terms and conditions thereof, to effectuate from time to time an increase in the
total Commitments under the Credit Agreement by offering to Lenders and other
bank and financial institutions the opportunity to participate in all or a
portion of the increased Commitments.
               B. The Borrower has given notice to the Administrative Agent of
its intention to increase the total Commitments pursuant to such Section 2.20 by
$[                    ]1, the Administrative Agent is willing to consent
thereto, and the existing Lenders have failed to subscribe to all of such
increased Commitment.
               C. The New Lender desires to become a Lender under the Credit
Agreement and extend Revolving Loans to the Borrower in accordance with the
terms thereof.
               Accordingly, the parties hereto agree as follows:
               SECTION 1. Loan Documents. The New Lender hereby acknowledges
receipt of copies of the Credit Agreement and the other Loan Documents.
               SECTION 2. Joinder to Credit Agreement. By executing and
delivering this Agreement, the New Lender hereby agrees (i) to become a party to
the Credit Agreement as a Lender as defined therein and (ii) to be bound by all
the terms, conditions, representations, and warranties of the Credit Agreement
and the other Loan Documents applicable to Lenders, and all references to the
Lenders in the Loan Documents shall be deemed to include the New Lender. Without
limiting the generality of the foregoing, the New Lender hereby agrees to make
Revolving Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in the New Lender’s
Revolving Credit Exposure exceeding its Commitment. The Commitment of the New
Lender shall be $[                    ]2.
               SECTION 3. Consent. The Administrative Agent hereby consents to
the participation of the New Lender in the increased Commitment.
 

1   Must be at least $5,000,000.   2   Must be at least $5,000,000.

Exhibit C - Page 1



--------------------------------------------------------------------------------



 



               SECTION 4. Representation and Warranties of the Borrower. The
Borrower represents and warrants as follows:
          (a) The execution, delivery and performance by the Borrower of this
Agreement are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action on the part of the Borrower and do not
contravene (i) the Borrower’s articles of incorporation or by-laws or (ii) any
indenture, loan agreement or other similar agreement or instrument binding on
the Borrower.
          (b) No authorization, consent or approval of any Governmental
Authority is required for the valid execution, delivery and performance by the
Borrower of this Agreement.
          (c) This Agreement constitutes a valid and binding agreement of the
Borrower enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability.
          (d) The aggregate amount of the Commitments under the Credit
Agreement, including any increases pursuant to Section 2.20 thereof, does not
exceed $450,000,000.
          (e) No Default, Event of Default or Material Adverse Effect has
occurred and is continuing.
               SECTION 5. Effectiveness. This Agreement shall become effective
upon the receipt by the Administrative Agent of the following:
          (a) Counterparts of, or telecopied signature pages of, this Agreement
executed by the Borrower, the Administrative Agent and the New Lender;
          (b) An Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the New Lender;
          (c) If the New Lender is a Foreign Lender, any documentation required
to be delivered by the New Lender pursuant to Section 2.17 of the Credit
Agreement, duly completed and executed by the New Lender;
          (d) If requested by the Administrative Agent, a certified copy of the
resolutions of the Board of Directors of the Borrower approving the increase in
the Commitment and this Agreement in a form reasonably acceptable to the
Administrative Agent; and
          (e) If requested by the Administrative Agent, a legal opinion from
counsel to the Borrower in a form reasonably acceptable to the Administrative
Agent.
               SECTION 6. New Lender Credit Decision. The New Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on the financial statements
referred to in Section 3.04 of the Credit Agreement or the most recent financial
statements delivered pursuant to Section 5.01 thereof and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and to agree to the various matters set
forth herein. The New Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and

Exhibit C - Page 2



--------------------------------------------------------------------------------



 



information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.
               SECTION 7. Governing Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York without regard
to any choice of law provision that would require the application of the law of
another jurisdiction.
               SECTION 8. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts and may be delivered in original or facsimile form, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
               SECTION 9. Expenses. The Borrower shall pay all reasonable costs
and expenses of the Administrative Agent within ten Business Days notice thereof
in connection with the preparation, negotiation, execution and delivery of this
Agreement, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto.
[Signatures on following page]

Exhibit C - Page 3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunder duly authorized, as of the date
first above written.

             
 
  BORROWER:        
 
                NRP (OPERATING) LLC,     a Delaware limited liability company
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
                  ADMINISTRATIVE AGENT:
 
                CITIBANK, N.A.,     a national banking association
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
                  INCREASING LENDER:
 
                [NAME OF INCREASING LENDER]
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit C - Page 4



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF GUARANTY AGREEMENT
(Subsidiary)
               THIS GUARANTY AGREEMENT (this Guaranty Agreement, together with
the exhibits and schedules hereto and all extensions, renewals, amendments,
substitutions and replacements hereto and hereof, is hereinafter referred to as
the “Guaranty Agreement”) is dated as of the                      day of
                    ,                     , by those undersigned parties named
on the signature page hereof, each of the foregoing being a guarantor herein
(collectively, the “Guarantor”), to and for the benefit of Citibank, N.A., in
its capacity as Administrative Agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) for and on behalf of the
Lenders party to the Credit Agreement (as defined below).
WITNESSETH:
               WHEREAS, the Lenders have agreed to make extensions of credit,
including Revolving Loans and Letters of Credit (collectively, the “Lender
Indebtedness”), to NRP (Operating) LLC (the “Borrower”) pursuant to that certain
Amended and Restated Credit Agreement dated as of
                                        , 2007, by and among the Borrower, the
Lenders party thereto and the Administrative Agent (the Credit Agreement.
together with the exhibits and schedules thereto and all extensions, renewals,
waivers, consents, amendments, substitutions, and replacements thereto and
thereof, is hereinafter referred to as the “Credit Agreement”); and
               WHEREAS, the Guarantor is a Subsidiary of the Borrower, and
               WHEREAS, (i) the Letters of Credit may be issued under the Credit
Agreement for the account of the Guarantor and (ii) the proceeds of the Loans
under the Credit Agreement may be used by the Borrower to make loans or other
advances to the Guarantor and for, inter alia, other general corporate and
partnership purposes of the Borrower and the Guarantor, all as permitted
pursuant to the Credit Agreement and all of which will directly and indirectly
benefit the Borrower and the Guarantor; and
               WHEREAS, as a condition precedent to extending and maintaining
credit to the Borrower pursuant to the Credit Agreement, the Lenders have
required, inter alia, the execution and delivery of this Guaranty Agreement; and
               WHEREAS, the Guarantor has determined, reasonably and in good
faith, that (i) it has adequate capital to conduct its business as presently
conducted and as proposed to be conducted, (ii) it will be able to meet its
obligations hereunder and in respect of its existing and future Indebtedness and
liabilities (contingent or otherwise) as and when the same shall become due and
payable, including those under this Guaranty Agreement, (iii) it is otherwise
Solvent and (iv) the execution and delivery of this Guaranty Agreement and the
consummation of the transactions contemplated hereby will not render it
insolvent; and
               WHEREAS, the Guarantor has determined that the execution and
delivery of this Guaranty Agreement is in furtherance of its corporate purposes
and in its best interest and that it will derive substantial benefit, whether
directly or indirectly, from the making of this Guaranty Agreement, having
regard for all relevant facts and circumstances; and

Exhibit D - Page 1



--------------------------------------------------------------------------------



 



               WHEREAS, the Guarantor has agreed to execute and deliver this
Guaranty Agreement to the Administrative Agent, for the benefit of the Lenders
and the Administrative Agent.
               NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and in consideration for the
Administrative Agent and the Lenders making the above-described extensions of
credit to the Borrower and intending to be legally bound hereby, the Guarantor
hereby covenants and agrees as follows:
ARTICLE I
RECITALS; INCORPORATION BY REFERENCE;
DEFINITIONS AND OTHER CONVENTIONS
     1.1 Recitals. The foregoing recitals are hereby incorporated into and made
a material part of this Guaranty Agreement.
     1.2 Defined Terms. Capitalized terms used herein but not defined herein
shall have the meaning ascribed to them in the Credit Agreement.
     1.3 Definitional Conventions.
     (i) The words “hereof”, “herein”, “hereunder” and “hereto” and words of
similar import when used in this Guaranty Agreement shall refer to this Guaranty
Agreement as a whole and not to any particular provision of this Guaranty
Agreement, and Article, Section, subsection, paragraph, item, exhibit and
schedule references are to this Guaranty Agreement unless otherwise specified.
     (ii) All terms defined in this Guaranty Agreement in the singular shall
have comparable meanings when used in the plural, and vice versa, unless
otherwise specified.
ARTICLE II
GUARANTY
     2.1 Unconditional Guaranty. The Guarantor unconditionally, absolutely and
irrevocably guarantees to the Administrative Agent and each Lender and each
Affiliate of each Lender, and becomes surety, as though it was a primary obligor
for, the full and punctual payment and performance when due (whether on demand,
at stated maturity, by acceleration, or otherwise and including any amounts
which would become due but for the operation of an automatic stay under the
federal bankruptcy code of the United States or any similar laws of any country
or jurisdiction) of all Lender Indebtedness, including, without limiting the
generality of the foregoing, all obligations, liabilities, and indebtedness from
time to time of the Borrower or any other Guarantor to the Administrative Agent
or any of the Lenders or any Affiliate of any Lender under or in connection with
the Credit Agreement or any other Loan Document, whether for principal,
interest, fees, indemnities, expenses, or otherwise, and all refinancings or
refundings thereof, whether such obligations, liabilities, or indebtedness are
direct or indirect, secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising (and including obligations, liabilities, and
indebtedness arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization, or similar proceeding with respect to the Borrower
or any Guarantor or which would have arisen or accrued but for the commencement
of such proceeding, even if the claim for such obligation, liability, or
indebtedness is not enforceable or allowable in such proceeding, and including
all Lender Indebtedness, liabilities, and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents from

Exhibit D - Page 2



--------------------------------------------------------------------------------



 



time to time, regardless of whether any such extensions of credit are in excess
of the amount committed under or contemplated by the Loan Documents or are made
in circumstances in which any condition to any extension of credit is not
satisfied) (all of the foregoing obligations, liabilities and indebtedness,
including but not limited to Lender Indebtedness, are referred to herein
collectively as the “Obligations” and each as an “Obligation”). Without
limitation of the foregoing, any of the Obligations shall be and remain
Obligations entitled to the benefit of this Guaranty Agreement if the
Administrative Agent or any of the Lenders (or any one or more assignees or
transferees thereof) from time to time assign or otherwise transfer all or any
portion of their respective rights and obligations under the Loan Documents, or
any other Obligations, to any other Person.
     2.2 Independent Obligations. The Guarantor’s Obligations hereunder are
independent of the obligations of the Borrower under the Credit Agreement or any
other Loan Document. A separate action or actions may be brought and prosecuted
against the Guarantor, whether or not action is brought against the Borrower or
any other guarantor or whether or not the Borrower or any other guarantor is
joined in such action or actions.
     2.3 Not a Collection Guaranty. This Guaranty Agreement is a guaranty of
payment and not a guaranty of collection. The Guarantor waives any right to
require the Administrative Agent at any time to (i) proceed against the Borrower
or any other guarantor now or hereafter guaranteeing any obligations under any
of the Loan Documents, (ii) proceed against or exhaust any security for the
Lender Indebtedness or (iii) pursue any other remedy in the Administrative
Agent’s or any Lender’s power whatsoever.
     2.4 Right to Deal With Lender Indebtedness and Security. The Guarantor
authorizes the Administrative Agent, without notice or demand and without
affecting the Guarantor’s liability hereunder, from time to time to
(i) increase, enlarge, renew, compromise, extend, accelerate or otherwise change
the time for payment or the terms of the Lender Indebtedness or any part
thereof, including an increase or decrease of the rate of interest thereon, and
including, without limitation, increases, enlargements, renewals, compromises,
extensions, accelerations and modifications made after any revocation of this
Guaranty Agreement, (ii) deal with the Lender Indebtedness and any security
therefor in any manner it may see fit, (iii) accept partial payments on account
of the Lender Indebtedness and (iv) demand or receive additional security for
the Lender Indebtedness. The Guarantor acknowledges that the Administrative
Agent, for and on behalf of the Lenders and the Administrative Agent, has now
and may have in the future certain security for, and other Guarantees of, all or
any part of the Lender Indebtedness, but it is specifically understood and
agreed by the Guarantor that neither the execution and delivery of this Guaranty
Agreement nor the holding of any security or any other Guarantee shall at any
time or in any respect operate to prevent or hinder the Administrative Agent
and/or the Lenders from resorting first to such other security and/or other
Guarantee, or first to this Guaranty Agreement, or first from time to time to
both. In addition, the Administrative Agent and/or the Lenders may, from time to
time as they see fit, resort to this Guaranty Agreement without resorting to any
other security for and/or other Guarantee of the Lender Indebtedness, or to all
or any part of any security and/or any other Guarantee securing the Lender
Indebtedness, without resorting to this Guaranty Agreement, and such action on
the Administrative Agent’s and/or the Lenders’ part shall not in any respect be
considered as a waiver of any of the benefits or rights of the Administrative
Agent or the Lenders relating to this Guaranty Agreement or such other security
and/or other Guarantees.
     2.5 Default Under Credit Agreement. The Guarantor hereby acknowledges and
agrees that any violation by it of the terms, conditions, representations,
warranties and covenants set forth herein, or any contest by it of the validity
or enforcement hereof or any denial of liability hereunder shall constitute an
Event of Default under the Credit Agreement.

Exhibit D - Page 3



--------------------------------------------------------------------------------



 



     2.6 Consent to Releases. The Guarantor consents, without notice and without
affecting the Guarantor’s liability hereunder, to the release of (i) all or any
part of the security, if any, for the Lender Indebtedness or the substitution of
all or any part of such security, (ii) any party liable for all or any part of
the Lender Indebtedness and (iii) any other guarantor of the Lender Indebtedness
or portions thereof.
     2.7 Bankruptcy of Borrower. Neither the Guarantor’s Obligations under this
Guaranty Agreement nor any remedy for the enforcement hereof shall be impaired,
modified, changed, released or limited in any manner whatsoever by the
bankruptcy of the Borrower or by any impairment, modification, change, release
or limitation of (i) the liability of the Borrower under any of the Loan
Documents, any party assuming the obligations of the Borrower under any of the
Loan Documents or the Borrower’s estate in bankruptcy, or (ii) any remedy for
the enforcement of the Credit Agreement or any other Loan Document which results
from the operation of any present or further provision of any bankruptcy act,
state or Federal law, common law or equitable cause or from the decision of any
court. The Guarantor agrees that to the extent that the Borrower or any other
Person liable for all or any part of the Lender Indebtedness makes a payment or
payments to the Lenders, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be paid to a trustee, receiver or any other party under any
bankruptcy act, state or Federal law, common law or equitable cause, then to the
extent of such payment the Guarantor’s Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if said
payment had not been made notwithstanding the termination of this Guaranty
Agreement.
     2.8 Continuing Nature of Guaranty. This Guaranty Agreement is a continuing
obligation of the Guarantor and shall remain in full force and effect
notwithstanding that no Obligations may be outstanding from time to time and
notwithstanding any other event or circumstance. Upon termination of all
Commitments and the expiration of all Letters of Credit and indefeasible payment
in full of all Obligations, this Guaranty Agreement shall terminate; provided,
however, that this Guaranty Agreement shall continue to be effective or be
reinstated, as the case may be, any time any payment of any of the Obligations
is rescinded, recouped, avoided, or must otherwise be returned or released by
any Lender or Administrative Agent upon or during the insolvency, bankruptcy, or
reorganization of, or any similar proceeding affecting, Borrower or for any
other reason whatsoever, all as though such payment had not been made and was
due and owing.
     2.9 Waiver of Guarantor’s Defenses. The Guarantor waives any defense
arising by reason of any disability or other defense whatsoever to the liability
of the Borrower. Until all Lender Indebtedness shall have been paid in full,
even though such Lender Indebtedness may be in excess of the Guarantor’s
liability hereunder, the Guarantor waives (i) any right to enforce any remedy
which the Administrative Agent, for or on behalf of the Lenders and the
Administrative Agent, now has or may hereafter have against the Borrower,
(ii) any benefit of, and any right to participate in, any security now or
hereafter held by the Administrative Agent, for and on behalf of the Lenders and
the Administrative Agent, (iii) any right the Guarantor might otherwise have to
the marshalling of the assets of the Borrower, (iv) any right to the filing of
any claim against the Borrower or any other Person in the event of any
bankruptcy, insolvency, reorganization or similar proceeding, or to the exercise
against the Borrower or any other Person of any other right or remedy under or
in connection with any Loan Document or any of the Obligations or any direct or
indirect security for any of the Obligations, (v) any requirement to exhaust any
remedies under or in connection with, or to mitigate the damages resulting from
default under, any Loan Document or any of the Obligations or any direct or
indirect security for any of the Obligations, (vi) any defense or other right
arising by reason of any law now or hereafter in effect in any jurisdiction
pertaining to election of remedies (including but not limited to anti-deficiency
laws, “one action” laws or the like), or by reason of any election of remedies
or other action or inaction by the Administrative Agent or the Lenders, or any
of them (including but not limited to commencement or completion of any judicial
proceeding or non-judicial sale or other action in respect of collateral
security for any of the Obligations),

Exhibit D - Page 4



--------------------------------------------------------------------------------



 



which results in denial or impairment of the right of the Administrative Agent
or the Lenders, or any of them, to seek a deficiency against the Borrower or any
other Person or which otherwise discharges or impairs any of the Obligations,
and (vii) any and all defenses it may now or hereafter have based on principles
of suretyship, impairment of collateral, or the like. The Guarantor also waives
any notice required by any Law, all presentments, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor,
any notice of the incurrence of any Obligation, and notices of acceptance of
this Guaranty Agreement. This Guaranty Agreement shall remain in full force and
effect irrespective of:
     (i) the genuineness, legality, allowability (in a bankruptcy, insolvency,
reorganization or similar proceeding, or otherwise), avoidance, subordination,
in whole or in part, validity or enforceability of, the Credit Agreement, any
application and agreement for any Letter of Credit, any other Loan Document or
any other instruments relating thereto or any of the terms of any thereof, the
continuance of any obligation on the part of the Borrower or any other Person
under the Credit Agreement, any application and agreement for any Letter of
Credit, or any other Loan Document or the power or authority or the lack of
power or authority of the Borrower to execute and deliver the Credit Agreement,
any application and agreement for any Letter of Credit, and the other Loan
Documents to which it is a party or to perform any of its obligations
thereunder, or the existence or continuance of the Borrower or any other Person
as a legal entity; or
     (ii) any default, failure or delay, willful or otherwise, in the
performance by the Borrower or any other Person of any obligations of any kind
or character whatsoever of the Borrower or any other Person (including, without
limitation, the obligations and undertakings of the Borrower or any other Person
under the Credit Agreement, any application and agreement for any Letter of
Credit, or the other Loan Documents); or
     (iii) any increase, decrease, or change in the amount, nature, type or
purpose of any of the Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document or any of the Obligations; or
     (iv) any failure to assert any breach of or default under any Loan Document
or any of the Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against the Borrower or any other Person under or in
connection with any Loan Document or any of the Obligations; any refusal of
payment or performance of any of the Obligations, whether or not with any
reservation of rights against any Guarantor; or any application of collections
(including but not limited to collections resulting from realization upon any
direct or indirect security for the Obligations) to other obligations, if any,
not entitled to the benefits of this Guaranty Agreement, in preference to
Obligations entitled to the benefits of this Guaranty Agreement, or if any
collections are applied to Obligations, any application to particular
Obligations; or
     (v) any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights, or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Administrative Agent
or the Lenders, or any of them, or any other Person in connection with the
enforcement of, realization upon, or exercise

Exhibit D - Page 5



--------------------------------------------------------------------------------



 



of rights or remedies under or in connection with, or, any other action or
inaction by any of the Administrative Agent or the Lenders, or any of them, or
any other Person in respect of, any direct or indirect security for any of the
Obligations. As used in this Guaranty Agreement, “direct or indirect security”
for the Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Obligations, made by or on behalf of any Person; or
     (vi) any defense, setoff, or counterclaim which may at any time be
available to or be asserted by the Borrower or any other person with respect to
any Loan Document or any of the Obligations; or any discharge by operation of
law or release of the Borrower or any other Person from the performance or
observance of any Loan Document or any of the Obligations; or
     (vii) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Borrower or any other Person or in respect of the property of
the Borrower or any other Person or any merger, consolidation, reorganization,
dissolution, liquidation or winding up of the Borrower or any other Person; or
     (viii) impossibility or illegality of performance on the part of the
Borrower or any other Person of its obligations under the Credit Agreement, any
application and agreement for any Letter of Credit, or the other Loan Documents;
or
     (ix) in respect of the Borrower or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to the Borrower or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not declared), act of terrorism, civil commotions,
acts of God or the public enemy, delays or failure of suppliers or carriers,
inability to obtain materials, action of any federal or state regulatory body or
agency, change of law or any other causes affecting performance, or any other
force majeure, whether or not beyond the control of the Borrower or any other
person and whether or not of the kind specified herein; or
     (x) any attachment, claim, demand, charge, lien, order, process, setoff,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges or liens of any nature,
foreseen or unforeseen, incurred by any Person, or against any sums payable
under this Guaranty Agreement, so that such sums would be rendered inadequate or
would be unavailable to make the payments herein provided; or
     (xi) any order, judgment, decree, ruling or regulation (whether or not
valid) of any Governmental Authority or any other action, happening, event or
reason whatsoever which shall delay, interfere with, hinder or prevent, or in
any way adversely affect, the performance by any party of its respective
obligations under the Credit Agreement, any application and agreement for any
Letter of Credit, or any other Loan Document; or
     (xii) the failure of the Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Guaranty Agreement; or
     (xiii) any failure or lack of diligence in collection or protection,
failure in presentment or demand or payment, protest, notice of protest, notice
of default and of nonpayment, any failure to give notice to the Guarantor or
failure of the Borrower or any other Person to keep and perform any obligation,

Exhibit D - Page 6



--------------------------------------------------------------------------------



 



covenant or agreement under the terms of the Credit Agreement, any application
and agreement for any Letter of Credit, or any other Loan Document, or failure
to resort for payment to the Borrower or to any other Person or to any other
Guarantee or to any property, security, liens or other rights or remedies; or
     (xiv) the acceptance of any additional security or other Guarantee, the
advance of additional money to the Borrower or any other Person, the renewal or
extension of the Credit Agreement, any application and agreement for any Letter
of Credit, or any other Loan Document, or the sale, release, substitution or
exchange of any security for the Lender Indebtedness including without
limitation, the release of collateral under any Loan Document; or
     (xv) any defense whatsoever that the Borrower or any other Person might
have to the payment of the Lender Indebtedness (principal, premium, if any, or
interest), or to the performance or observance of any of the provisions of the
Credit Agreement, any application and agreement for any Letter of Credit, or any
other Loan Document, whether through the satisfaction or purported satisfaction
by the Borrower or any other Person of its debts due to any cause such as
bankruptcy, insolvency, receivership, merger, consolidation, reorganization,
dissolution, liquidation, winding-up or otherwise; or
     (xvi) any act or failure to act with regard to the Credit Agreement, any
application and agreement for any Letter of Credit, or any other Loan Document,
or anything which might vary the risk of the Guarantor; or
     (xvii) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor in respect of the obligations of
the Guarantor under this Guaranty Agreement:
provided, however, that the specific enumerations of the above-mentioned acts,
failures or omissions shall not be deemed to exclude any other acts, failures or
omissions, though not specifically mentioned above, it being the purpose and
intent of this Guaranty Agreement that the obligations of the Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of and interest on the Lender
Indebtedness in accordance with their respective terms and any other Obligations
whenever the same shall become due and payable as provided in the Credit
Agreement, at the place specified in and all in the manner and with the effect
specified in the Credit Agreement and the other Loan Documents. Without limiting
the foregoing, it is understood that repeated and successive demands may be made
and recoveries may be had hereunder as and when, from time to time, the Borrower
shall default under the terms of the Credit Agreement, any application and
agreement for any Letter of Credit, or any other Loan Document, and that
notwithstanding recovery hereunder for or in respect of any given default or
defaults by the Borrower under the Credit Agreement, any application and
agreement for any Letter of Credit, or any other Loan Document to which it is a
party, this Guaranty Agreement shall remain in full force and effect and shall
apply to each and every subsequent default.
     2.10 Subordination of Borrower’s Indebtedness. Any Indebtedness of the
Borrower now or hereafter owed to or held by the Guarantor is hereby
subordinated to the Lender Indebtedness. Any Indebtedness of the Borrower due to
the Guarantor, if the Required Lenders so request, shall be collected, enforced
and received by the Guarantor, as trustee for the Administrative Agent, on
behalf of the Lenders and the Administrative Agent, and be paid over to the
Administrative Agent, for and on behalf of the Lenders and the Administrative
Agent, on account of the Lender Indebtedness but without affecting in any manner
the liability of the Guarantor under the other provisions of this Guaranty
Agreement.
     2.11 Postponement of Subrogation and Contribution. Until the Lender
Indebtedness is irrevocably paid in full, Guarantor agrees not to exercise any
claim or other right which it may now or hereafter acquire against the Borrower
that arises from the existence or performance of the Guarantor’s Obligations
under this Guaranty Agreement or any of the other Loan Documents to which the
Guarantor

Exhibit D - Page 7



--------------------------------------------------------------------------------



 



is a party, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, any right to
participate in any claim or remedy of the Lenders against the Borrower or any
collateral which the Lenders hereafter acquire, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law, by
any payment made hereunder or otherwise, including without limitation, the right
to take or receive from the Borrower, directly or indirectly, in cash or other
property or by setoff or in any other manner, payment or security on account of
such claim or other right. Until the Lender Indebtedness is irrevocably paid in
full, the Guarantor agrees that it will not exercise any rights which it may
acquire by way of contribution under this Guaranty Agreement or any of the Loan
Documents, by any payment made hereunder or otherwise. If any amount shall be
paid to the Guarantor in violation of the preceding two sentences and the
Guarantor’s Obligations shall not have been paid in full, such amount shall be
deemed to have been paid to the Guarantor for the benefit of, and held in trust
for the Administrative Agent for the benefit of the Lenders and shall forthwith
be paid to the Administrative Agent for the benefit of the Lenders to be
credited and applied to the Lender Indebtedness, whether matured or unmatured.
     2.12 Setoff. If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Guarantor against any of
and all the obligations of the Guarantor now or hereafter existing under this
Guaranty Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Credit Agreement or this Guaranty
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
     2.13 Payments Under Guaranty. In the event that any amounts become due
hereunder, the Administrative Agent shall give notice to the Guarantor. The
Guarantor promises to immediately pay such amount herein guaranteed upon demand
of the Administrative Agent, in immediately available funds, to the
Administrative Agent at the Administrative Agent’s office at 2 Penns Way, 1st
Floor, New Castle, Delaware 19720, Attention: Vincent Fratta, or at such other
office as the Administrative Agent may instruct the Guarantor in writing, and
such payment shall be made without setoff, counterclaim, withholding or other
deduction of any nature.
     2.14 Taxes. (a) Any and all payments by or on account of any obligation of
the Guarantor hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Guarantor shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Guarantor shall make such deductions and
(iii) the Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.
     (b) In addition, the Guarantor shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.
     (c) The Guarantor shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes in the same manner that the
Borrower is required to indemnify such parties with respect to such Indemnified
Taxes and Other Taxes under the Credit Agreement.

Exhibit D - Page 8



--------------------------------------------------------------------------------



 



     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Guarantor to a Governmental Authority, the Guarantor shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Guarantor or with respect to which the
Guarantor has paid additional amounts pursuant to this Section 2.14, it shall
pay over such refund to the Guarantor (but only to the extent of indemnity
payments made, or additional amounts paid, by the Guarantor under this
Section 2.14 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Guarantor, upon the request of the Administrative Agent or such Lender, agrees
to repay the amount paid over to the Guarantor (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Guarantor or any other Person.
     2.15 No Conditions to Guaranty. The Guarantor agrees that the validity and
effectiveness of this Guaranty Agreement are not subject to the satisfaction of
any condition of any type, including but not limited to the execution by any
other Person of a Guarantee of all or any part of the Lender Indebtedness.
     2.16 No Stay. Without limitation of any other provision of this Guaranty
Agreement, if any declaration of default or acceleration or other exercise or
condition to exercise of rights or remedies under or with respect to any
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to a stay or an injunction resulting from the
pendency against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantor agrees that, for the
purposes of this Guaranty Agreement and its obligations hereunder, the
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
               In addition to the representations and warranties set forth
below, the Guarantor hereby makes, on behalf of itself, all representations and
warranties that Borrower is required to make on behalf of the Guarantor as set
forth in Article III of the Credit Agreement.
     3.1 Bankruptcy Intent. The Guarantor has no intent (i) to file a voluntary
petition under any chapter of the Bankruptcy Code, Title 11 U.S.C. or in any
manner seek relief, protection, reorganization, liquidation, dissolution or
similar relief for debtors under any other state, local, federal or other
insolvency laws, either at the present time or at any time hereafter, (ii)
directly or indirectly to cause any involuntary petition to be filed against the
Guarantor or directly or indirectly to cause the Guarantor to become the subject
of any proceedings pursuant to any state, federal or other insolvency law
providing for the relief of debtors, either at the present time or at any time
hereafter, or (iii) directly or indirectly to cause any interest of the
Guarantor to become the property of any bankrupt estate or the subject of any

Exhibit D - Page 9



--------------------------------------------------------------------------------



 



state, federal or other bankruptcy, dissolution, liquidation or insolvency
proceedings, either at the present time or at any time hereafter.
     3.2 No Fraudulent Intent. Neither the execution and delivery of this
Guaranty Agreement nor the performance of any actions required hereunder or
described herein is being consummated by the Guarantor with or as a result of
any actual intent by the Guarantor to hinder, delay or defraud any entity to the
Guarantor is now or will hereafter become indebted.
     3.3 Fair Consideration. The repayment of the antecedent debts of the
Guarantor referenced in the recitals hereto, the provision of working capital to
the Guarantor by the Borrower pursuant to the Credit Agreement and the other
benefits received by the Guarantor from the execution of the Credit Agreement
and the other Loan Documents and the consummation of the transactions
contemplated thereby are the fair equivalent of and constitute fair
consideration for the Obligations incurred by the Guarantor under this Guaranty
Agreement.
     3.4 Review of Documents. The Guarantor has, with the assistance of counsel,
read and reviewed such of the Loan Documents as the Guarantor or its counsel
deems necessary or desirable to read and review.
     3.5 No Default. No Event of Default as defined in the Credit Agreement has
occurred and is continuing, and no such Event of Default will occur as a result
of the execution and delivery of this Guaranty Agreement.
ARTICLE IV
COVENANTS
               In addition to the other covenants and agreements of the
Guarantor set forth herein, the Guarantor covenants and agrees that, so long as
it remains obligated hereunder, it will perform, or refrain from performing, as
the case may be, each act, undertaking or condition that the Borrower is
required to cause the Guarantor to perform or refrain from performing, as the
case may be, under the Credit Agreement.
ARTICLE V
GENERAL PROVISIONS
     5.1 No Implied Waiver; Cumulative Remedies. No delay on the part of or
failure of the Administrative Agent and/or the Lenders in the exercise of any
power, right or remedy under this Guaranty Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any power, right or remedy
or any abandonment or discontinuance of steps to enforce such right, power or
remedy preclude other or further exercises thereof, or the exercise of any other
power, right or remedy. The rights and remedies in this Guaranty Agreement are
cumulative and not exclusive of any rights or remedies (including, without
limitation, the right of specific performance) which the Administrative Agent
and/or the Lenders would otherwise have.
     5.2 Severability; Modification to Conform to Law.
     (i) It is the intention of the parties that this Guaranty Agreement be
enforceable to the fullest extent permissible under applicable law, but that the
unenforceability (or modification to conform to such law) of any provision or
provisions hereof shall not render unenforceable, or impair, the remainder
hereof.

Exhibit D - Page 10



--------------------------------------------------------------------------------



 



If any provision in this Guaranty Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, this Guaranty Agreement
shall, as to such jurisdiction, be deemed amended to modify or delete, as
necessary, the offending provision or provisions and to alter the bounds thereof
in order to render it or them valid and enforceable to the maximum extent
permitted by applicable law, without in any matter affecting the validity or
enforceability of such provision or provisions in any other jurisdiction or the
remaining provisions hereof in any jurisdiction.
     (ii) Without limitation of the preceding subsection (i), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of Guarantor’s aggregate liability under this Guaranty
Agreement, then, notwithstanding any other provision of this Guaranty Agreement
to the contrary, the aggregate amount of such liability shall, without any
further action by the Administrative Agent or any of the Lenders or Guarantor or
any other Person, be automatically limited and reduced to the highest amount
which is valid and enforceable as determined in such action or proceeding, which
(without limiting the generality of the foregoing) may be an amount which is
equal to the greater of:
     (a) the fair consideration actually received by Guarantor under the terms
and as a result of the Loan Documents and the value of the benefits described in
this Section 5.2(ii) hereof, including (and to the extent not inconsistent with
applicable federal and state laws affecting the enforceability of guaranties)
distributions, commitments, and advances made to or for the benefit of such
Guarantor with the proceeds of any credit extended under the Loan Documents, or
     (b) the excess of (1) the amount of the fair value of the assets of
Guarantor as of the date of this Guaranty Agreement as determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors as in effect on the date hereof, over (2) the amount of
all liabilities of Guarantor as of the date of this Guaranty Agreement, also as
determined on the basis of applicable federal and state laws governing the
insolvency of debtors as in effect on the date hereof.
     (iii) Notwithstanding anything to the contrary in this Section 5.2 or
elsewhere in this Guaranty Agreement, this Guaranty Agreement shall be
presumptively valid and enforceable to its full extent in accordance with its
terms, as if this Section 5.2 (and references elsewhere in this Guaranty
Agreement to enforceability to the fullest extent permitted by law) were not a
part of this Guaranty Agreement, and in any related litigation the burden of
proof shall be on the party asserting the invalidity or unenforceability of any
provision hereof or asserting any limitation on Guarantor’s obligations
hereunder as to each element of such assertion.
     5.3 Successors and Assigns. This Guaranty Agreement shall be binding upon
the Guarantor and its successors and assigns and shall inure to the benefit of
and be enforceable by the Administrative Agent and the Lenders or any of them
and their respective successors and assigns; provided, however, except as
permitted by the Credit Agreement, that the Guarantor may not assign its rights
and obligations hereunder without the prior written consent of the Lenders or
the Administrative Agent acting on their behalf. Without limitation of the
foregoing, the Administrative Agent and the Lenders, or any of them (and any
successive assignee or transferee), from time to time may assign or otherwise
transfer all or any portion of its rights or obligations under the Loan
Documents (including all or any portion of any commitment to extend credit), or
any other Obligations, to any other person and such Obligations (including any
Obligations resulting from extension of credit by such other Person under or in
connection with the Loan Documents) shall be and remain Obligations entitled to
the benefit of this Guaranty Agreement, and to the extent of its interest in
such Obligations such other Person shall be vested with all

Exhibit D - Page 11



--------------------------------------------------------------------------------



 



the benefits in respect thereof granted to the Administrative Agent and the
Lenders in this Guaranty Agreement or otherwise.
     5.4 Applicable Law. (a) This Guaranty Agreement shall be construed in
accordance with and governed by the law of the State of New York.
     (b) The Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Guaranty Agreement against the
Guarantor or its properties in the courts of any jurisdiction.
     (c) The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          Each party to this Guaranty Agreement irrevocably consents to service
of process in the manner provided for notices in Section 5.8 of this Guaranty
Agreement. Nothing in this Guaranty Agreement will affect the right of any party
to this Guaranty Agreement to serve process in any other manner permitted by
law.
     5.5 Headings. The headings of the sections and subsections of this Guaranty
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.
     5.6 Entire Agreement. This Guaranty Agreement constitutes the entire
agreement of the Guarantor and supersedes all prior communications, oral or
written, by and between the Guarantor on the one hand and the Administrative
Agent and/or the Lenders on the other hand.
     5.7 Amendments and Waivers. Any provision of this Guaranty Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed by the Guarantor and the Administrative Agent and approved by the Lenders
required to approve any such amendment or waiver pursuant to Section 9.02(b) of
the Credit Agreement.
     5.8 Notices.
     (A) Notices to Guarantor. Except as otherwise provided herein, all notices
and other communications required to be made or sent to the Guarantor shall be
delivered to the addresses below in the same manner, and shall be effective in
the same manner, as notices delivered pursuant to Section 9.01 of the Credit
Agreement:

Exhibit D - Page 12



--------------------------------------------------------------------------------



 



NRP (Operating) LLC
601 Jefferson St., Suite 3600
Houston, Texas 77002
Attention: Dwight L. Dunlap, Chief Financial Officer
Telephone: (713) 751-7514
Telecopier: (713) 751-7515
With a copy to:
Vinson & Elkins
2300 First Tower City
1001 Fannin
Houston, TX 77002-6760
Attention:      Dan A. Fleckman
Telephone:      (713) 758-2222
Telecopier:      (713) 615-5859
     (B) Notices to Administrative Agent. Except as otherwise provided herein,
all notices and other communications required to be made or sent to the
Administrative Agent shall be in writing and shall be sent to the addresses set
forth in Section 9.01 of the Credit Agreement in the same manner that such
notice are required to be sent pursuant to such Section of the Credit Agreement.
All such notices shall be effective pursuant to the terms set forth in
Section 9.01 of the Credit Agreement. The Administrative Agent may change its
address for service of notice upon it by a notice in writing to the
Administrative Agent.
     5.9 Expenses. The Guarantor agrees to pay to the Administrative Agent and
each Lender on demand all reasonable out-of-pocket expenses, including
reasonable attorneys’ fees and expenses, incurred in enforcing the
Administrative Agent’s and such Lender’s rights hereunder. Any such sums not
paid on demand shall bear interest at the sum of the Alternate Base Rate plus
two percent (2%).
     5.10 Counterparts. This Guaranty Agreement may be executed in as many
counterparts as shall be convenient and by the different parties on a separate
different parties each of which, when so executed and delivered shall be an
original, but all of which together shall constitute but one and the same
instrument. In proving this Guaranty Agreement, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
     5.11 Indemnity. The Guarantor hereby agrees to indemnify the Administrative
Agent, the Joint Lead Arrangers and Joint Bookrunners, the Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons against, and hold
each of them harmless from, any loss, liabilities, damages, claims, costs and
expenses (including reasonable attorneys’ fees and disbursements) suffered or
incurred by any of them arising out of, resulting from or in any manner
connected with, the execution, delivery and performance of each of the Loan
Documents, this Guaranty Agreement and any and all transactions related to or
consummated in connection with the Loans in the same manner that Borrower is
required to indemnify such parties under the Credit Agreement. The indemnity set
forth in this Section 5.11 shall be in addition to any other obligations or
liabilities of the Guarantor to the Administrative Agent and/or any Lender, or
at common law or otherwise. The provisions of this Section 5.11 shall survive
the payment of the Guarantor’s Obligations and the termination of this Guaranty
Agreement.
     5.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A

Exhibit D - Page 13



--------------------------------------------------------------------------------



 



TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.
[SIGNATURE PAGE FOLLOWS]

Exhibit D - Page 14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, intending to be legally bound hereby, the
undersigned Guarantor has caused this Guaranty Agreement to be executed by its
duly authorized officer as of the date first written above.

     
 
  [SIGNATURE BLOCKS OF GUARANTORS TO
 
  BE DETERMINED]

          This Guaranty Agreement is accepted by the Administrative Agent, for
and on behalf of the Lenders and the Administrative Agent, as of the date first
written above.

              CITIBANK, N.A., in its capacity as Administrative Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit D - Page 15



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF BORROWING REQUEST
Citibank, N.A.
                                                            
                                                            
Attention:                                         
Gentlemen:
          Reference is made to the Amended and Restated Credit Agreement dated
as of                                         , 2007 (as amended from time to
time, the “Credit Agreement”) among NRP (OPERATING) LLC (the “Borrower”), the
LENDERS party thereto, and CITIBANK, N.A., as Administrative Agent. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings specified in the Credit Agreement. The Borrower hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Revolving Borrowing (the “Proposed
Borrowing”) as required by Section 2.03 of the Credit Agreement:
          (a) The date of the Proposed Borrowing is                     ,
200___.
          (b) The Type and amount of, and, in the case of a Eurodollar
Borrowing, the Interest Period applicable to, the Loans comprising the Proposed
Borrowing are:
___ Eurodollar Borrowing in an aggregate amount of
$                                         with an Interest period of:
                     one (1) month due                                         
                     two (2) months due                                         
                     three (3) months due
                                        
                     six (6) months due                                         
                     nine (9) months due
                                         (if available by all Lenders)
          ___ ABR Borrowing in an aggregate amount of
$                                        .
     Location and number of Borrower’s account to which funds are to be
disbursed:
 
                              
     The Borrower hereby certifies that after giving effect to the Proposed
Borrowing, the aggregate amount of the total Revolving Credit Exposures will not
exceed the total Commitments. The Borrower hereby further certifies that on the
date hereof all applicable conditions to the Proposed Borrowing set forth in
Article IV of the Credit Agreement have been satisfied and that the Proposed
Borrowing complies with the terms of the Credit Agreement, and by acceptance of
the proceeds of the Proposed Borrowing, the Borrower will be deemed to have
recertified the foregoing on the date of the Proposed Borrowing.

Exhibit E - Page 1



--------------------------------------------------------------------------------



 



              Sincerely,
 
            NRP (OPERATING) LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit E - Page 2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
NRP (OPERATING) LLC
COMPLIANCE CERTIFICATE
     This Compliance Certificate is delivered pursuant to Section 4.01(e) of the
Amended and Restated Credit Agreement entered into as of
                                        , 2007 (the “Credit Agreement”), among
NRP (OPERATING) LLC (the “Borrower”), a Delaware limited liability company, as
Borrower, CITIBANK, N.A., as Administrative Agent for the Lenders, and the
Lenders from time to time party thereto. Capitalized terms used in this
Certificate and not otherwise defined herein are used as defined in the Credit
Agreement.
     The undersigned hereby certifies that he is the Chief Financial Officer of
the Borrower and that as such he is authorized to execute and deliver this
Compliance Certificate on behalf of the Borrower, and he further certifies:

  1.   The representations and warranties contained in Article III of the Credit
Agreement are true and correct as of the date hereof, except to the extent any
such representation or warranty is stated to relate to an earlier date in which
case such representation and warranty is true and correct on and as of such
earlier date.     2.   No Default or Event of Default has occurred and is
continuing as of the date hereof or after giving effect to the Loans to be made
on the date hereof.

[Remainder of page intentionally blank]

Exhibit F - Page 1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate as of the date set forth above.

            NRP (OPERATING) LLC
      By:         Name:   Dwight L. Dunlap      Title:   Chief Financial
Officer   

Exhibit F - Page 2



--------------------------------------------------------------------------------



 



         

EXHIBIT G
FORM OF EXTENSION REQUEST
                    , 200____
Citibank, N.A.
2 Penns Way, 1st Floor
New Castle, Delaware 19702
Attention: Vincent Fratta
Gentlemen:
     Reference is made to the $300,000,000 Amended and Restated Credit Agreement
dated as of March ___, 2007 (as amended from time to time, the “Credit
Agreement”) among NRP (OPERATING) LLC (the “Borrower”), CITIBANK, N.A., as
Administrative Agent and the Lenders from time to time party thereto. Terms
used, but not otherwise defined herein, shall have the same meanings herein as
in the Credit Agreement. The Borrower hereby gives notice as required by Section
2.09(d) of the Credit Agreement of its request to extend the Maturity Date for
an additional one-year period.
     The Borrower hereby certifies that (i) this request complies with the terms
of the Credit Agreement and the provisions of Section 2.09(d) and (ii) no
Default or Event of Default has occurred and is continuing as of the date of
this request.

              Sincerely,
 
            NRP (OPERATING) LLC,     a Delaware limited liability company
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit G - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

                      Investor   Title   Allocation     Percentage  
Citibank, N.A.
  Administrative Agent   $ 50,000,000.00       16.67 %
Wachovia Bank, National Association
  Syndication Agent   $ 50,000,000.00       16.67 %
Bank of Montreal
  Lender   $ 35,000,000.00       11.67 %
BNP Paribas
  Lender   $ 35,000,000.00       11.67 %
Branch Banking and Trust Company
  Lender   $ 35,000,000.00       11.67 %
The Huntington National Bank
  Lender   $ 25,000,000.00       8.33 %
Comerica Bank
  Lender   $ 17,500,000.00       5.83 %
Compass Bank
  Lender   $ 17,500,000.00       5.83 %
Royal Bank of Canada
  Lender   $ 17,500,000.00       5.83 %
Amegy Bank National Association
  Lender   $ 17,500,000.00       5.83 %
 
               
 
                   
 
      $ 300,000,000.00       100.00 %

Schedule 2.01 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 3.03
DISCLOSED MATTERS
None.

Schedule 3.03 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 3.14
Subsidiaries

                                                              percentage of    
                        total name of   jurisdiction of           class of llc  
membership subsidiary   organization   name of owner   interest   interests
WPP LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
WBRD LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
ACIN LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
HOD LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
SHEPARD BOONE COAL COMPANY LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
GATLING MINERAL, LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %
INDEPENDENCE LAND COMPANY, LLC
  Delaware   NRP (Operating) LLC   Sole member     100 %

Schedule 3.14 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
EXISTING INDEBTEDNESS

1.   The Series A, B, C, D and E notes issued pursuant to the Note Purchase
Agreements.   2.   A 5.31% utility local improvement obligation (maturing in
March 2021) on real property owned by WPP LLC in the State of Washington.

Schedule 6.01 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
EXISTING LIENS

1.   A 5.31% utility local improvement obligation (maturing in March 2021) on
real property owned by WPP LLC in the State of Washington.

Schedule 6.02 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 6.08
PERMITTED ASSET SALES

1.   The timber properties located in the state of Virginia acquired from El
Paso Corporation in December 2002.   2.   The timber properties located in the
State of West Virginia acquired from the Mellon Foundation in December 2006 and
from Dingess-Rum Properties in January 2007.

Schedule 6.08 - Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 6.14
EXISTING RESTRICTIONS

1.   Note Purchase Agreements

Schedule 6.14 - Page 1